Exhibit 10.1

EXECUTION VERSION

THIS RESTRUCTURING SUPPORT AGREEMENT DOES NOT PURPORT TO SUMMARIZE ALL OF THE
TERMS, CONDITIONS, REPRESENTATIONS, WARRANTIES, AND OTHER PROVISIONS WITH
RESPECT TO THE TRANSACTIONS DESCRIBED HEREIN, WHICH TRANSACTIONS WILL BE SUBJECT
TO THE COMPLETION OF DEFINITIVE DOCUMENTS INCORPORATING THE TERMS SET FORTH
HEREIN AND THE CLOSING OF ANY TRANSACTION SHALL BE SUBJECT TO THE TERMS AND
CONDITIONS SET FORTH IN SUCH DEFINITIVE DOCUMENTS AND THE APPROVAL RIGHTS OF THE
PARTIES SET FORTH HEREIN AND IN SUCH DEFINITIVE DOCUMENTS, IN EACH CASE, SUBJECT
TO THE TERMS HEREOF.

RESTRUCTURING SUPPORT AGREEMENT

This RESTRUCTURING SUPPORT AGREEMENT (as amended, supplemented or otherwise
modified from time to time in accordance with the terms hereof, this
“Agreement”), dated as of September 20, 2020, is entered into by and among:

(i) Garrett Motion Inc. (“GMI”), a company incorporated under the Laws of
Delaware;

(ii) each of its Affiliates listed on Exhibit B to this Agreement that have
executed and delivered counterpart signature pages to this Agreement to counsel
to the other Parties (together with GMI, each a “Company Party” and,
collectively, the “Company” or “Debtors”); and

(iii) the undersigned Lenders that have executed and delivered counterpart
signature pages to this Agreement, a Joinder, or a Transfer Agreement to counsel
to the Company Parties, each on its own behalf and on behalf of each of its
Affiliates that holds any Claims against the Company Parties or their
Affiliates, including Loan Claims, whether as of the date hereof or from time to
time hereafter (collectively, the “Consenting Lenders”).1

The Company, each Consenting Lender, and any subsequent person or entity that
becomes a party hereto in accordance with the terms hereof are referred herein
as the “Parties” and individually as a “Party.”

RECITALS

WHEREAS, the Company intends to enter into certain transactions (the
“Restructuring Transactions”) in furtherance of a global restructuring of the
Company (the “Restructuring”), which includes the acquisition of substantially
all of the business of the Company through the acquisition of substantially all
of the assets of certain Debtors and of the stock of certain Debtors and other
subsidiaries (the “Acquisition”), which, subject to the Milestones (as defined
below), is anticipated to be effected through a plan of reorganization (the
“Plan”), a solicitation of votes therefor (the “Solicitation”) pursuant to
chapter 11 of title 11 of the United States Code, 11 U.S.C. §§ 101-1532 (the
“Bankruptcy Code”), and the commencement by the Company of voluntary cases (the
“Chapter 11 Cases”) under the Bankruptcy Code, in the United States Bankruptcy
Court for the Southern District of New York (the “Bankruptcy Court”);

 

 

1 

For the avoidance of doubt, any Consenting Lender that is a Qualified
Marketmaker shall be required to comply with the terms and obligations of this
Agreement solely to the extent provided in Section 2 hereof.



--------------------------------------------------------------------------------

WHEREAS, the Restructuring Transactions in connection with the Plan include
those transactions described in the Restructuring Term Sheet attached hereto as
Exhibit C (the “Restructuring Term Sheet”);

WHEREAS, as of the date hereof, the Consenting Lenders hold, in the aggregate,
approximately 61% of the aggregate outstanding principal amount of the Loan
Claims;

WHEREAS, the Consenting Lenders and the Company desire to express to each other
their mutual support and commitments in respect of the matters discussed in the
Restructuring Term Sheet and hereunder;

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties, intending
to be legally bound, agree as follows:

1. Certain Definitions.

(a) As used in this Agreement, each capitalized term set forth in Exhibit A
shall have the meaning ascribed to it therein.

(b) When a reference is made in this Agreement to a Section, Exhibit or
Schedule, such reference shall be to a Section, Exhibit or Schedule,
respectively, of or attached to this Agreement unless otherwise indicated.
Unless the context of this Agreement otherwise requires, (a) words using the
singular or plural also include the plural or singular, respectively, (b) the
terms “hereof,” “herein,” “hereby” and derivative or similar words refer to this
entire Agreement, (c) the words “include,” “includes” and “including” when used
herein shall be deemed in each case to be followed by the words “without
limitation,” (d) the word “or” shall not be exclusive and shall be read to mean
“and/or” and (e) any reference to dollars or “$” shall be to United States
dollars. The Parties agree that they have been represented by legal counsel
during the negotiation and execution of this Agreement and, therefore, waive the
application of any law, regulation, holding or rule of construction providing
that ambiguities in an agreement or other document shall be construed against
the party drafting such agreement or document.

2. Agreements of the Consenting Lender.

(a) Voting; Support. Each Consenting Lender agrees that, during the Support
Period, such Consenting Lender shall:

(i) support and take all commercially reasonable actions reasonably requested in
writing by the Company to facilitate the financing contemplated by the DIP
Credit Agreement (the “DIP Financing”) on the terms and conditions set forth in
Annex B to the Restructuring Term Sheet (the “DIP Facility Term Sheet”),
including irrevocably consenting to and directing, pursuant to the DIP Order,
the Loan Agent to consent to

 

2



--------------------------------------------------------------------------------

(including, in each case, pursuant to an amendment to the Credit Agreement (the
“Credit Agreement Amendment”) pursuant to which each Consenting Lender shall
irrevocably consent to, and direct the Loan Agent to consent to), (x) the DIP
Financing, the priming liens and security interests, use of cash collateral,
adequate protection arrangements, intercreditor agreements and the other
documents, instruments and arrangements contemplated by the DIP Facility Term
Sheet and otherwise acceptable by Requisite Consenting Lenders and (y) direct
the Loan Agent to enter into intercreditor agreements, new security documents or
amendments to existing documents to give effect to the priming liens and
security interests referred to in the foregoing clause (y) and, if necessary, to
resign as collateral agent under the Credit Agreement and the other security
documents relating thereto in order to permit the Agent (as defined in the DIP
Facility Term Sheet) to hold collateral on behalf of the lenders under the DIP
Financing and under the Credit Agreement; provided that, notwithstanding
anything herein to the contrary, the DIP Documents (including the DIP Credit
Agreement and amendments thereto), any agreement documenting the DIP Facility,
and the DIP Orders) shall be in form and substance acceptable to the Requisite
Consenting Lenders;

(ii) support and take all commercially reasonable actions reasonably requested
by the Company to facilitate the consummation of the Acquisition, including
consenting to, and directing the Loan Agent to, (A) release and discharge all
liens, encumbrances, and interests in Collateral as permitted by the Loan
Documents and (B) release and discharge all subsidiary guarantees under the Loan
Documents and all guarantees under the Subordinated Bendix Indemnification
Guarantee Agreement as permitted by the Loan Documents and the Intercreditor
Agreement, in each of cases (A) and (B) concurrent with the consummation of the
Acquisition; provided that, notwithstanding anything herein to the contrary, the
SAPA, Confirmation Order, and all other documentation with respect to the
Acquisition shall be in form and substance reasonably acceptable to the
Requisite Consenting Lenders (it being understood that (1) the SAPA and all
related documentation dated as of the date hereof and a Confirmation Order that
gives effect to the terms of the SAPA and the Restructuring Term Sheet are
deemed acceptable to the Requisite Consenting Lenders and (2) any amendments or
modifications to the SAPA, Confirmation Order, or any such documentation to
effect or implement the Asset Sale Election (as defined in the SAPA) are
acceptable to the Requisite Consenting Lenders);

(iii) subject to receipt of a Disclosure Statement and related solicitation
materials approved by an order of the Bankruptcy Court (A) timely vote or cause
to be voted its Claims (including, without limitation, all claims arising under
the Credit Agreement) to accept an Acceptable Plan by delivering its duly
executed and completed ballot or ballots, as applicable, accepting such
Acceptable Plan on a timely basis, and (B) not change or withdraw such vote (or
cause or direct such vote to be changed or withdrawn); provided, however, that
such vote may, upon written notice to the Company and the other Parties, be
revoked (and, upon such revocation, deemed void ab initio) by any Consenting
Lender at any time following the expiration of the Support Period; provided
further, that, notwithstanding anything herein to the contrary, the Acceptable
Plan, Disclosure Statement, Confirmation Order with respect to such Acceptable
Plan, and all other documentation related to the Acceptable Plan shall be in
form and substance reasonably acceptable to the Requisite Consenting Lenders;

 

3



--------------------------------------------------------------------------------

(iv) use commercially reasonable efforts to execute and implement the applicable
Definitive Documents that are consistent with this Agreement and to which it is
required to be a party;

(v) timely vote or cause to be voted its Claims against any plan, plan proposal,
restructuring proposal, offer of dissolution, assignment for the benefit of
creditors, winding up, liquidation, sale or disposition, reorganization, merger,
business combination, joint venture, debt or equity financing or re-financing,
recapitalization or other restructuring of the Company (including, for the
avoidance of doubt, a transaction premised on an asset sale under section 363 of
the Bankruptcy Code) other than an Acceptable Plan (each, an “Alternative
Restructuring”);

(vi) not directly or indirectly, through any person or entity (including,
without limitation, any administrative agent or collateral agent), seek,
solicit, propose, support, assist, engage in negotiations in connection with or
participate in the formulation, preparation, filing or prosecution of any
Alternative Restructuring or object to or take any other action that is
inconsistent with or that would reasonably be expected to prevent, interfere
with, delay or impede the Solicitation, approval of the Disclosure Statement, or
the confirmation and consummation of an Acceptable Plan and the consummation of
the Restructuring;

(vii) not object to, delay, impede, or take any other action to interfere with
the (A) acceptance, implementation, or consummation of the Restructuring; or
encourage any person or entity to do any of the foregoing or (B) Company
Parties’ ownership and possession of their assets, wherever located, or
interfere with the automatic stay arising under section 362 of the Bankruptcy
Code unless otherwise permitted under the Definitive Documents;    

(viii) not file any motion, pleading, or other document with the Bankruptcy
Court or any other court (including any modifications or amendments thereof)
that, in whole or in part, is not materially consistent with this Agreement or
an Acceptable Plan;

(ix) agree to provide, and to not opt out of, the releases of the Released
Parties consistent with the terms of the Restructuring Term Sheet; provided that
the form of such release shall be reasonably acceptable to such Consenting
Lender;

(x) use commercially reasonably efforts to give any notice, order, instruction,
or direction to the Loan Agent reasonably requested by the Company and necessary
to give effect to the Restructuring;

(xi) not exercise, or direct any other person to exercise, any right or remedy
for the enforcement, collection, or recovery of any Claims, including rights or
remedies arising from or asserting or bringing any Claims under or with respect
to the Credit Agreement that are inconsistent with this Agreement or the
Definitive Documents;

 

4



--------------------------------------------------------------------------------

(xii) comply with, and use commercially reasonable efforts to enforce compliance
with, the standstill and other applicable provisions of the Intercreditor
Agreement and the Subordinated Bendix Indemnity Agreements;

(xiii) support and take all commercially reasonable actions reasonably requested
by the Company to facilitate the Solicitation of an Acceptable Plan, obtain
approval of the Disclosure Statement, and obtain confirmation and consummation
of the Acceptable Plan and the Restructuring; and

(xiv) to the extent any legal or structural impediment arises that would
prevent, hinder, or delay the consummation of the Restructuring, negotiate
appropriate additional or alternative provisions to address any such impediment.

(b) Transfers. Each Consenting Lender agrees that, during the Support Period,
such Consenting Lender shall not sell, transfer, loan, issue, assign or
otherwise dispose of (each, a “Transfer”), directly or indirectly, in whole or
in part, any of its Claims or any option thereon or any right or interest
therein or any other claims against or interests in the Company (including the
grant of any proxy or the deposit of any Claims against or interests in the
Company into a voting trust or the entry into a voting agreement with respect
thereto), unless the transferee thereof either (i) is a Consenting Lender or
(ii) prior to such Transfer, agrees in writing for the benefit of the Parties to
become a Consenting Lender and to be bound by all of the terms of this Agreement
applicable to Consenting Lender (including with respect to any and all claims or
interests it already may hold against or in the Company prior to such Transfer)
by executing a joinder agreement, a form of which is attached hereto as Exhibit
D (a “Joinder Agreement”), and delivering an executed copy thereof within two
(2) Business Days of such execution, to (A) Sullivan & Cromwell LLP (“S&C”), as
counsel to the Company, and (B) Lender Counsel, in which event (x) the
transferee (including the Consenting Lender transferee, if applicable) shall be
deemed to be a Consenting Lender hereunder and (y) the transferor shall be
deemed to relinquish its rights (and be released from its obligations) under
this Agreement to the extent of such Transferred rights and obligations;
provided that a Consenting Lender may Transfer its Claims to an entity that is
acting in its capacity as a Qualified Marketmaker without the requirement that
the Qualified Marketmaker execute a Joinder Agreement, provided that (I) any
subsequent Transfer by such Qualified Marketmaker of the right, title, or
interest in such Claims is to a transferee that is or becomes a Consenting
Lender at the time of such Transfer and (II) the Qualified Marketmaker complies
with Section 2(d) hereof. Notwithstanding anything else herein, to the extent
that a Consenting Lender is acting in its capacity as a Qualified Marketmaker,
it may Transfer any right, title, or interest in such Claims that the Qualified
Marketmaker acquires from a holder of the Claims who is not a Consenting Lender
without the requirement that the transferee be or became a Consenting Lender.
Nothing herein shall modify, amend, or replace the restrictions and limitations
on the Consenting Lenders’ ability to Transfer Claims as provided in the Credit
Agreement.

(c) Additional Claims or Interests. To the extent any Consenting Lender
(i) acquires additional Claims, (ii) holds or acquires any other claims against
the Company entitled to vote on the Acceptable Plan, (iii) holds or acquires any
Interests in the Company entitled to vote on the Acceptable Plan or
(iv) Transfers any Claims, then, in each case, each such Consenting Lender

 

5



--------------------------------------------------------------------------------

shall promptly (in no event less than three (3) Business Days following such
acquisition or transaction) notify S&C and Lender Counsel in writing and each
such Consenting Lender agrees with respect to (i) through (iii) above that such
additional Claims or other claims or Interests shall be subject to this
Agreement, and that, for the duration of the Support Period, it shall vote (or
cause to be voted) any such additional Claims or other claims or Interests
entitled to vote on the Acceptable Plan in a manner consistent with Section 2(a)
hereof (and in the event the Solicitation has already commenced, no later than
two (2) Business Days following the acquisition of such Claim, claims or
Interests).

(d) Obligations of Qualified Marketmaker. If at the time of a proposed Transfer
of Claims to a Qualified Marketmaker, such Claims (i) may be voted on the
Acceptable Plan, the proposed transferor Consenting Lender must first vote such
Claims in accordance with Section 2(a) or (ii) have not yet been and may not yet
be voted on the Acceptable Plan and such Qualified Marketmaker does not Transfer
such Claims or Interests to a subsequent transferee prior to the third (3rd)
Business Day prior to the expiration of the applicable voting deadline (such
date, the “Qualified Marketmaker Joinder Date”), such Qualified Marketmaker
shall be required to (and the transfer documentation to the Qualified
Marketmaker shall have provided that it shall), on the first (1st) Business Day
immediately following the Qualified Marketmaker Joinder Date, become a
Consenting Lender with respect to such Claims in accordance with the terms
hereof (including the obligation to vote in favor of the Acceptable Plan) and
shall vote in favor of the Acceptable Plan in accordance with the terms hereof;
provided that, the Qualified Marketmaker shall automatically, and without
further notice or action, no longer be a Consenting Lender with respect to such
Claims at such time that the transferee of such Claims becomes a Consenting
Lender, with respect to such Claims.

(e) Notwithstanding anything to the contrary herein, nothing in this Agreement
shall limit, condition or restrict, in any way, any Consenting Lender, in its
capacity as a lender under the DIP Credit Agreement, from (i) exercising any
rights and remedies under the DIP Credit Agreement (and any related credit
documents, including the DIP Orders), (ii) waiving or forbearing with respect to
any Default or Event of Default as defined in the DIP Credit Agreement and DIP
Orders, (iii) amending, modifying or supplementing the DIP Credit Agreement (or
any related credit documents), or (iv) refusing to make additional advances
under the DIP Credit Agreement, in each case, in their sole and absolute
discretion and in accordance with the terms of the DIP Credit Agreement (or
related credit documents and the DIP Orders).

(f) The Company understands that the Consenting Lenders are engaged in a wide
range of financial services and businesses, and, in furtherance of the
foregoing, the Company acknowledges and agrees that the obligations set forth in
this Agreement shall only apply to the trading desk(s) and/or business group(s)
of the Consenting Lender that principally manage and/or supervise the Consenting
Lender’s investment in the Company, and shall not apply to any other trading
desk or business group of the Consenting Lender so long as they are not acting
at the direction or for the benefit of such Consenting Lender. Further,
notwithstanding anything in this Agreement to the contrary, the Parties agree
that, in connection with the delivery of signature pages to this Agreement by a
Consenting Lender that is a Qualified Marketmaker before the occurrence of
conditions giving rise to the Support Effective Date, such Consenting Lender
shall be a Consenting Lender hereunder solely with respect to the Loans listed
on such signature pages and shall not be required to comply with this Agreement
for any other Claims it may hold.

 

6



--------------------------------------------------------------------------------

3. Agreements of the Company.

(a) Covenants. The Company agrees that, during the Support Period, the Company
shall:

(i) use commercially reasonable efforts (i) to pursue the Restructuring on the
terms and in accordance with the Milestones set forth in this Agreement,
including by negotiating the Definitive Documents in good faith, and
(ii) cooperate with the Consenting Lenders to obtain necessary Bankruptcy Court
approval of the Definitive Documents to consummate the Restructuring;

(ii) not take any action, and not encourage any other person or entity to, take
any action, directly or indirectly, that would reasonably be expected to, breach
or be inconsistent with this Agreement, or take any other action, directly or
indirectly, that would reasonably be expected to interfere with the acceptance
or implementation of the Restructuring, this Agreement, the Acquisition (as
applicable), or an Acceptable Plan;

(iii) deliver draft copies of all Definitive Documents the Company intends to
file with the Bankruptcy Court to Lender Counsel, at least (A) three (3)
Business Days prior to the date when the Company intends to file any such
document (provided that if delivery of such document at least three (3) Business
Days in advance is not reasonably practicable under the circumstances, such
document shall be delivered as soon as otherwise practicable prior to filing)
and (B) at least one (1) calendar day (or such shorter review period as
necessary or appropriate) prior to the date when the Company intends to file any
other material pleading with the Bankruptcy Court (but excluding retention
applications, fee applications, and any declarations in support thereof or
related thereto);

(iv) deliver periodic updates and reports regarding the Company Parties’
financial performance, the sale process, the Chapter 11 Cases, and as reasonably
requested by the Consenting Lenders;

(v) use commercially reasonable efforts to seek additional support for the
Restructuring from their other material stakeholders to the extent reasonably
prudent or requested by the Consenting Lenders;

(vi) negotiate in good faith and use commercially reasonable efforts to execute
and deliver any appropriate additional or alternative agreements to address any
legal, financial, or structural impediment to the Restructuring that are
necessary to effectuate the Restructuring in accordance with the terms hereof;

(vii) to the extent that any legal or structural impediment arises that would
prevent, hinder, or delay the consummation of the transactions contemplated in
this Agreement or the Acceptable Plan, negotiate in good faith appropriate
additional or alternative provisions to address any such impediment, in
consultation with the Requisite Consenting Lenders;

 

7



--------------------------------------------------------------------------------

(viii) maintain its good standing under the laws of the state or other
jurisdiction in which they are incorporated or organized;

(ix) as soon as reasonably practicable, notify the Consenting Lenders in writing
of any governmental or third-party complaints, litigations, investigations, or
hearings (or communications indicating that the same may be contemplated or
threatened);

(x) if any of the Company Parties know of a material breach by any Company Party
or any Consenting Lender of the obligations, representations, warranties, or
covenants of the Company Parties or Consenting Lenders (as applicable) set forth
in this Agreement, furnish prompt written notice (and in any event within three
(3) Business Days of such actual knowledge) to the non-breaching Consenting
Lenders and promptly take all reasonable and practicable remedial action
necessary to cure such material breach by any such Company Party or Consenting
Lender, as applicable;

(xi) provide the Consenting Lenders with a schedule of all the Company’s
existing material employee bonus obligations plans, employee retention plans,
employee incentive plans, or other similar obligations on the Support Effective
Date;

(xii) timely file a formal objection to any motion filed with the Bankruptcy
Court by a third-party seeking the entry of an order (A) directing the
appointment of a trustee or examiner (with expanded powers beyond those set
forth in sections 1106(a)(3) and (4) of the Bankruptcy Code), (B) converting the
Chapter 11 Cases to cases under chapter 7 of the Bankruptcy Code, (C) dismissing
the Chapter 11 Cases, (D) modifying or terminating the Debtors’ exclusive right
to file and/or solicit acceptances of a plan of reorganization, as applicable;
or (E) challenging the validity, enforceability, perfection, or priority of, or
seeking avoidance or subordination of, any portion of the Loans, or asserting
any other cause of action against and/or with respect or relating to such Claims
or the prepetition liens securing such Claims; and

(xiii) not seek, solicit, or support any Alternative Restructuring, other than
the Restructuring, or cause or allow any of their agents or representatives to
solicit any Alternative Restructuring, unless such Alternative Restructuring
provides for no less favorable treatment of the Loan Claims than is contemplated
by the Restructuring. Prior to the earlier of (A) making a public announcement
regarding their intention to accept an Alternative Restructuring or (B) entering
into a definitive agreement with respect to an Alternative Restructuring, the
Debtors shall have terminated this Agreement pursuant to Section 5(c)(i). The
Debtors shall, to the extent practicable and consistent with their fiduciary
duties, give Lender Counsel not less than four (4) Business Days’ prior written
notice before exercising such termination right in accordance with this
Agreement. At all times prior to the earlier of the date on which the Debtors
(A) enter into a definitive agreement in respect of such an Alternative
Restructuring or (B) make a public announcement regarding their intention to do
so, the Debtors shall provide to Lender Counsel a copy of any written offer or
proposal (and notice and a description of any oral offer or proposal) for such
Alternative Restructuring within five (5) Business Days of the Debtors’ or their
advisors’ receipt of such offer or proposal.

 

8



--------------------------------------------------------------------------------

(b) Negative Commitments. During the Support Period, each of the Company Parties
shall not directly or indirectly:

(i) object to, delay, impede, or take any other action to interfere with
acceptance, implementation, or consummation of the Restructuring;

(ii) take any action that is inconsistent in any material respect with, or is
intended to frustrate or impede approval, implementation, and consummation of
the Restructuring described in this Agreement;

(iii) propose or modify a plan of reorganization, in whole or in part, in a
manner that is not consistent with this Agreement in all material respects; or

(iv) file any motion, pleading, or Definitive Documents with the Bankruptcy
Court or any other court (including any modifications or amendments thereof)
that, in whole or in part, is not materially consistent with this Agreement.

Notwithstanding the foregoing, any action taken by the Debtors in accordance
with the Bidding Procedures (as defined below) as approved by the Bankruptcy
Court or any other order of the Bankruptcy Court shall not constitute a breach
of this Section 3(b).

(c) Automatic Stay. The Company acknowledges and agrees and shall not dispute
that after the commencement of the Chapter 11 Cases, the giving of notice of
termination of this Agreement by any Party pursuant to this Agreement shall not
be a violation of the automatic stay under section 362 of the Bankruptcy Code
(and the Company hereby waives, to the fullest extent permitted by law, the
applicability of the automatic stay to the giving of such notice); provided that
nothing herein shall prejudice any Party’s rights to argue that the giving of
notice of default or termination was not proper under the terms of this
Agreement.

4. Priming Consent Fee

Consenting Lenders that have consented to the priming liens and security
interests and other transactions contemplated by the DIP Facility Term Sheet and
this Agreement (the “Consent Fee Lenders”) by executing and delivering
counterpart signature pages of this Agreement and the Credit Agreement Amendment
to counsel to the Company as of 12:00 P.M., Eastern Prevailing Time, on
September 18, 2020 (the “Consent Fee Deadline”) shall earn the Priming Consent
Fee as set forth herein, which shall be paid on the Support Effective Date in
the form of cash, provided that the Priming Consent Fee shall only be earned as
described herein in the event that the Consent Fee Lenders constitute “Required
Lenders” under the Credit Agreement, provided further that the Consent Fee
Deadline may be extended by mutual agreement between the Company and the DIP
Agent, in which case the Priming Consent Fee shall be paid on such date as
determined by the Company and the DIP Agent.

 

9



--------------------------------------------------------------------------------

5. Termination of Agreement.

(a) Termination by Notice. This Agreement shall terminate three (3) Business
Days following the delivery of notice, delivered in accordance with Section 22
hereof, from the Requisite Consenting Lenders to the Company at any time after
and during the continuance of any Lender Termination Event (defined below). In
addition, this Agreement shall terminate three (3) Business Days following the
delivery of notice, delivered in accordance with Section 22 hereof, from any
Company Party to the Requisite Consenting Lenders at any time after the
occurrence and during the continuance of any Company Termination Event (defined
below). Notwithstanding the foregoing, no Party may exercise any of its
respective termination rights as set forth herein if such Party is in material
breach of this Agreement or a breach of this Agreement by such Party has given
rise to the events or circumstances permitting termination.

(b) A “Lender Termination Event” shall mean the following:

(i) an Event of Default under the DIP Credit Agreement has occurred and is
continuing;

(ii) the issuance by any governmental authority, including any regulatory
authority or court of competent jurisdiction, of any ruling, judgment or order
enjoining the consummation of or rendering illegal the Acceptable Plan or the
Restructuring, and such ruling, judgment or order has not been stayed, reversed
or vacated within ten (10) Business Days after such issuance;

(iii) the treatment of the Loans in the Plan is modified in any manner or the
SAPA is modified in any manner adverse to the Lenders (it being understood that
any amendments or modifications to the SAPA or the Plan to effect or implement
the Asset Sale Election are not in any manner adverse to the Lenders);

(iv) the Bankruptcy Court enters an order (A) directing the appointment of an
examiner with expanded powers or a trustee in the Chapter 11 Cases,
(B) converting any of the Chapter 11 Cases to cases under chapter 7 of the
Bankruptcy Code, or (C) dismissing any of the Chapter 11 Cases;

(v) the Milestones set forth in Section 8 have not been achieved, extended, or
waived by the date identified for completion of such Milestone (as such date may
be extended or waived with the written consent of the Requisite Consenting
Lenders;

(vi) the Bankruptcy Court enters an order denying confirmation of the Acceptable
Plan;

(vii) entry of a DIP Order that is not acceptable to the Requisite Consenting
Lenders;

(viii) entry of an order that grants relief terminating, annulling, or
materially modifying the automatic stay (as set forth in section 362 of the
Bankruptcy Code) with regard to any material asset that, to the extent such
relief were granted, would have a material adverse effect on the consummation of
the Restructuring;

 

10



--------------------------------------------------------------------------------

(ix) the Company withdraws the Acceptable Plan as filed or files any plan of
reorganization or liquidation or disclosure statement that is not an Acceptable
Plan;

(x) if the Company files any motion, application, or adversary proceeding
challenging the validity, enforceability, perfection, or priority of, or seeking
avoidance or subordination of, any portion of the Consenting Lenders’ Loan
Claims;

(xi) the Company files a motion, application, or adversary proceeding (or the
Company supports any such motion, application, or adversary proceeding filed or
commenced by any third party) (A) challenging the validity, enforceability,
perfection, or priority of, or seeking avoidance or subordination of, any
portion of the Loan Claims or asserting any other cause of action against the
Consenting Lenders or with respect or relating to such Loan Claim, the Credit
Agreement or any Loan Document (as such term is defined in the Credit Agreement)
or the prepetition liens securing the Loan Claims or (B) challenging the
validity, enforceability, perfection, or priority of, or seeking avoidance or
subordination of, any portion of the Loan Claims or asserting any other cause of
action against the Consenting Lenders or with respect or relating to such Loan
Claims or the prepetition liens securing the Loan Claims;

(xii) the Company loses the exclusive right to file a plan or plans of
reorganization or to solicit acceptances thereof pursuant to section 1121 of the
Bankruptcy Code;

(xiii) the commencement of an involuntary case against the Company or the filing
of an involuntary petition seeking bankruptcy, winding up, dissolution,
liquidation, administration, moratorium, reorganization or other relief in
respect of the Company, or their debts, or of a substantial part of their
assets, under any federal, state or foreign bankruptcy, insolvency,
administrative receivership or similar law now or hereafter in effect (provided
that such involuntary proceeding is not dismissed within a period of thirty
(30) days after the filing thereof) or if any court grants the relief sought in
such involuntary proceeding;

(xiv) without the prior consent of the Requisite Consenting Lenders, the Company
(A) voluntarily commences any case or files any petition seeking bankruptcy,
winding up, dissolution, liquidation, administration, moratorium, reorganization
or other relief under any federal, state or foreign bankruptcy, insolvency,
administrative receivership or similar law now or hereafter in effect except
consistent with this Agreement, (B) consents to the institution of, or fails to
contest in a timely and appropriate manner, any involuntary proceeding or
petition described above, (C) files an answer admitting the material allegations
of a petition filed against it in any proceeding, (D) applies for or consents to
the appointment of a receiver, administrator, administrative receiver, trustee,
custodian, sequestrator, conservator or similar official, trustee or an examiner
pursuant to section 1104 of the Bankruptcy Code in any of the Chapter 11 Cases,
(E) makes a general assignment or arrangement for the benefit of creditors or
(F) takes any corporate action for the purpose of authorizing any of the
foregoing; or

 

11



--------------------------------------------------------------------------------

(xv) the Company breaches any of the undertakings, representations, warranties
or covenants of the Company set forth herein in any material respect which
remains uncured for a period of five (5) Business Days after the receipt of
written notice of such breach from Requisite Consenting Lenders.

(c) A “Company Termination Event” shall mean any of the following:

(i) the board of directors, managers, members or partners (or comparable
governing body), as applicable, of any Company Party has determined in the
exercise of its fiduciary duties and based on advice of counsel to pursue an
Alternative Restructuring and the Company and Requisite Consenting Lenders have
not agreed to amend this Agreement as appropriate to facilitate the Alternative
Restructuring;

(ii) the issuance by any governmental authority, including any regulatory
authority or court of competent jurisdiction, of any ruling, judgment or order
enjoining the consummation of or rendering illegal the Plan or the
Restructuring, and such ruling, judgment or order has not been stayed, reversed
or vacated within ten (10) Business Days after such issuance; or

(iii) any Consenting Lender breaches any of the undertakings, representations,
warranties or covenants of such Consenting Lender set forth herein in any
material respect which remains uncured for a period of five (5) Business Days
after the receipt of written notice of such breach from the Company, but only if
Consenting Lenders who have not so breached this Agreement hold less than 662⁄3%
of the aggregate principal amount of Loan Claims.

(d) Mutual Termination. This Agreement may be terminated by mutual agreement of
the Company Parties and the Requisite Consenting Lenders upon the receipt of
written notice delivered in accordance with Section 22 hereof.

(e) Automatic Termination. This Agreement also shall terminate automatically
without any further required action or notice immediately upon the earlier of
the following: (i) the Plan Effective Date, (ii) 11:59 P.M. (Eastern Time)
March 31, 2021 or (iii) upon the termination of the SAPA in accordance with
Article VIII therein, unless, in the case of clause (iii), such termination
occurs in connection with the Debtors’ implementation of another Acceptable
Plan.

(f) Effect of Termination. Subject to Section 5(a) hereof, upon the termination
of this Agreement in accordance with this Section 5, and except as provided in
Section 15 hereof, this Agreement shall forthwith become void and of no further
force or effect and each Party shall, except as provided otherwise in this
Agreement, be immediately released from its liabilities, obligations,
commitments, undertakings and agreements under or related to this Agreement and
shall have all the rights and remedies that it would have had and shall be
entitled to take all actions, whether with respect to the Restructuring or
otherwise, that it would have been entitled to take had it not entered into this
Agreement, including all rights and remedies available to it under applicable

 

12



--------------------------------------------------------------------------------

law; provided, however, that in no event shall any such termination relieve a
Party from liability for its breach or non-performance of its obligations
hereunder prior to the date of such termination. Upon a termination of this
Agreement, each Consenting Lender may, upon written notice to the Company and
the other Parties, and without further order of the Bankruptcy Court, revoke its
vote or any consents given prior to such termination, whereupon any such vote or
consent shall be deemed, for all purposes, to be null and void ab initio and
shall not be considered or otherwise used in any manner by the Parties in
connection with the Restructuring and this Agreement. If this Agreement has been
terminated as to any Consenting Lender in accordance with Section 5 hereof at a
time when permission of the Bankruptcy Court shall be required for a change or
withdrawal (or cause to change or withdraw) of its vote to accept the Plan, the
Company shall not oppose any attempt by such Consenting Lender to change or
withdraw (or cause to change or withdraw) such vote at such time.

(g) Individual Termination. Any Consenting Lender may terminate this Agreement
as to itself only, upon written notice to the other Parties in accordance with
Section 22 hereof, in the event that: (i) such Consenting Lender has transferred
all (but not less than all) of its Loan Claims (such termination shall be
effective on the date on which such Consenting Lender has effected such transfer
and provided the written notice required), or (ii) this Agreement or the
Restructuring Term Sheet is amended without its consent in such a way as to
alter any of the material terms hereof in a manner that is disproportionately
adverse to such Consenting Lender as compared to similarly situated Consenting
Lenders by giving ten (10) Business Days’ written notice to the other Parties in
accordance with Section 22; provided, that such written notice shall be given by
the applicable Consenting Lender within five (5) Business Days of such
amendment, filing, or execution.

(h) If an Acceptable Plan is not consummated, nothing herein shall be construed
as a waiver by any Party of any or all of such Party’s rights and the Parties
expressly reserve any and all of their respective rights. Pursuant to Federal
Rule of Evidence 408 and any other applicable rules of evidence, this Agreement
and all negotiations relating hereto shall not be admissible into evidence in
any proceeding other than a proceeding to enforce its terms.

6. Definitive Documents; Good Faith Cooperation; Further Assurances.

(a) Each Party hereby covenants and agrees to cooperate with each other in good
faith in connection with, and shall exercise commercially reasonable efforts
with respect to the pursuit, approval, negotiation, execution, delivery,
implementation and consummation of an Acceptable Plan and the Restructuring, as
well as the negotiation, drafting, execution and delivery of the Definitive
Documents. The Company shall ensure that all Definitive Documents are consistent
in all material respects with the terms of this Agreement (including the
Exhibits and Schedules) and otherwise in form and substance reasonably
satisfactory to the Requisite Consenting Lenders.

(b) Subject to the terms hereof, each of the Parties shall take such action as
may be reasonably necessary or reasonably requested by the other Parties to
carry out the purposes and intent of this Agreement, including making and filing
any required regulatory filings, and shall refrain from taking any action that
would frustrate the purposes and intent of this Agreement.

 

13



--------------------------------------------------------------------------------

(c) The Parties agree, consistent with clause (a) of this Section 6, to
negotiate in good faith the Definitive Documents that are subject to negotiation
and completion on the Support Effective Date and that, notwithstanding anything
herein to the contrary, the Definitive Documents, including any motions or
orders related thereto, shall not be inconsistent with this Agreement and
otherwise subject to the applicable consent rights of the Parties set forth
herein.

7. Representations and Warranties.

(a) Each Party, severally and not jointly, represents and warrants to the other
Parties that the following statements are true and correct as of the date hereof
(or as of the date a Consenting Lender becomes a party hereto):

(i) such Party is validly existing and in good standing under the laws of its
jurisdiction of incorporation or organization, and has all requisite corporate,
partnership, limited liability company or similar authority to enter into this
Agreement, to carry out the transactions contemplated hereby and to perform its
obligations contemplated hereunder; and the execution and delivery of this
Agreement and the performance of such Party’s obligations hereunder have been
duly authorized by all necessary corporate, limited liability company,
partnership or other similar action on its part;

(ii) the execution, delivery and performance by such Party of this Agreement
does not and will not (A) violate any material provision of law, rule or
regulation applicable to it or any of its subsidiaries or its charter or bylaws
(or other similar governing documents) or those of any of its subsidiaries, or
(B) conflict with, result in a breach of or constitute (with due notice or lapse
of time or both) a default under any material contractual obligation to which it
or any of its subsidiaries is a party except, in the case of the Company, for
the filing of the Chapter 11 Cases;

(iii) the execution, delivery and performance by such Party of this Agreement
does not and will not require any material registration or filing with, consent
or approval of, or notice to, or other action, with or by, any federal, state or
governmental authority or regulatory body, except such filings as may be
necessary and/or required by the U.S. Securities and Exchange Commission or
other securities regulatory authorities under applicable securities laws; and

(iv) this Agreement is the legally valid and binding obligation of such Party,
enforceable against it in accordance with its terms, except as enforcement may
be limited by bankruptcy, insolvency, reorganization, moratorium or other
similar laws relating to or limiting creditors’ rights generally or by equitable
principles relating to enforceability or a ruling of the Bankruptcy Court.

(b) Each Consenting Lender severally (and not jointly) represents and warrants
to the Company that, as of the date hereof (or as of the date such Consenting
Lender becomes a party hereto), such Consenting Lender (i) is the beneficial
owner of the principal amount of the Loans set forth on its signature page
hereto (or below its name on the signature page of a Joinder Agreement for any
Consenting Lender that becomes a party hereto after the date hereof) and does
not beneficially own any other indebtedness, and/or (ii) has, with respect to
the beneficial owners of such Loans, (A) sole investment or voting discretion
with respect thereto, (B) full power and authority to vote on and consent to
matters concerning such Loans or to exchange, assign and transfer such Loans and
(C) full power and authority to bind or act on the behalf of such beneficial
owners.

 

14



--------------------------------------------------------------------------------

(c) Each Consenting Lender severally (and not jointly) makes the representations
and warranties set forth in Section 23(b) hereof, in each case, to the other
Parties.

8. Milestones.

On and after the Support Effective Date, the Company shall use commercially
reasonable efforts to implement the Restructuring in accordance with the
following Milestones, as applicable, unless extended or waived in writing (which
may be by electronic mail between applicable counsel) by the Company and the
Required Consenting Lenders in their sole discretion; provided that, with
respect to the Milestones in subsections (c) and (e) herein, such Milestones may
be extended by the Company and the Lender Counsel. For the avoidance of doubt,
nothing in these Milestones shall prevent the Debtors from exercising their
respective fiduciary duties under applicable law, subject to the right of the
Consenting Lenders under Section 5(b) hereof:

(a) no later than 11:59 p.m. (prevailing Eastern time) on the date that is two
(2) days after the Support Effective Date, the Company Parties shall have
commenced the Chapter 11 Cases in the Bankruptcy Court (the “Petition Date”);

(b) no later than five (5) days after the Petition Date, the Bankruptcy Court
shall have entered the DIP Order on an interim basis, which DIP Order shall be
in the form and substance acceptable to the Requisite Consenting Lenders;

(c) no later than 11:59 p.m. (prevailing Eastern time) on the date that is
thirty-five (35) days after the Petition Date, the Bankruptcy Court shall have
entered (i) an order approving the bidding procedures with respect to the
Acquisition (the “Bidding Procedures”) (which Bidding Procedures shall be in
form and substance reasonably acceptable to the Requisite Consenting Lenders)
and (ii) the DIP Order on a final basis (which DIP Order shall be in form and
substance acceptable to the Requisite Consenting Lenders);

(d) no later than 11:59 p.m. (prevailing Eastern time) the date that is
thirty-five (35) days after the Petition Date, the Company Parties shall have
filed an Acceptable Plan, Disclosure Statement, and a motion to approve the
Disclosure Statement, each of which shall be in form and substance reasonably
acceptable to the Requisite Consenting Lenders;

(e) no later than ninety (90) days after the Petition Date, (i) the hearing to
approve the Disclosure Statement shall have occurred and (ii) the Bankruptcy
Court shall have entered an order approving the Disclosure Statement on a final
basis, which shall be in form and substance reasonably acceptable to the
Requisite Consenting Lenders;

(f) no later than one hundred fifty (150) days (or such later date as may be
required to accommodate the Bankruptcy Court’s schedule) after the Petition
Date, a hearing shall have occurred for approval of (x) (i) the Acquisition and
(ii) confirmation of the Plan or (y) another Acceptable Plan, and within two
(2) Business Days thereafter, the Bankruptcy Court shall have entered the
Confirmation Order on a final basis, which shall be in form and substance
reasonably acceptable to the Requisite Consenting Lenders; and

 

15



--------------------------------------------------------------------------------

(g) no later than two hundred and ten (210) days after the Petition Date,
(i) the Acquisition shall have closed and (ii) the Plan Effective Date shall
have occurred.

9. Disclosure; Publicity

Except as required by applicable law or otherwise permitted under the terms of
any other agreement between the Company and any Consenting Lender, no Party or
its advisors shall disclose to any person (including, for the avoidance of
doubt, any other Party), other than advisors to the Company, the principal
amount or percentage of any Loans or any other Claims against, or Interests in,
the Company held by any Consenting Lender, in each case, without such Consenting
Lender’s consent; provided, however, that (i) if such disclosure is required by
law, subpoena, or other legal process or regulation, the disclosing Party shall
afford the relevant Consenting Lender a reasonable opportunity to review and
comment in advance of such disclosure and shall take all reasonable measures to
limit such disclosure (the expense of which, if any, shall be borne by the
Company), and (ii) the foregoing shall not prohibit the disclosure of the
aggregate percentage or aggregate principal amount of Loans held by all the
Consenting Lenders. Any public filing of this Agreement, with the Bankruptcy
Court or otherwise, and any version of this Agreement shared with the Consenting
Lenders generally shall omit the Loans holdings of each individual Consenting
Lender as set forth on such Consenting Lender’s signature page hereto or shall
include such signature page only in redacted form with respect to the Loans
holdings of each Consenting Lender (provided that the Loans holdings on such
signature page(s) may be filed under seal in unredacted form with the Bankruptcy
Court).

10. Amendments and Waivers.

(a) Other than as set forth in Section 10(b), this Agreement, including any
exhibits or schedules hereto, may not be modified, amended or supplemented or
the performance of any obligation thereunder waived except with the written
consent of the Company and the Requisite Consenting Lenders in their sole
discretion; provided that the Company may modify, amend, or supplement the Plan,
the Restructuring Term Sheet, or any related Definitive Document, to the extent
solely affecting the treatment of the Notes Claims or any class of claims or
interests ranking junior to the Loan Claims, without the consent of any
Consenting Lender.

(b) Notwithstanding Section 10(a):

(i) any waiver, modification, amendment or supplement to this Section 10 shall
require the written consent of all of the Parties;

(ii) any modification, amendment or change to the definition of “Requisite
Consenting Lenders,” shall require the written consent of each Consenting
Lender;

(iii) any change, modification or amendment to this Agreement (including the
Restructuring Term Sheet) or the Acceptable Plan that materially and adversely
alters the treatment of Loan Claims under the Plan shall require the consent of
each Consenting Lender;

 

16



--------------------------------------------------------------------------------

(iv) any amendment that would have the effect of extending the Support Period
beyond March 31, 2021 shall require the consent of each Consenting Lender; and

(v) any change, modification or amendment to this Agreement or the Acceptable
Plan that treats or affects any Consenting Lenders in a manner that is
materially and adversely disproportionate, on an economic basis, to the manner
in which any of the other Consenting Lenders are treated (after taking into
account each of the Consenting

Lenders’ respective Claims and Interests and the recoveries contemplated by the
Plan (as in effect on the date hereof)) shall require the written consent of
such materially adversely and disproportionately affected Consenting Lender.

(c) In the event that a materially adversely and disproportionately affected
Consenting Lender (the “Non-Consenting Lender”) does not consent to a waiver,
change, modification or amendment to this Agreement requiring the consent of
such Non-Consenting Lender, but such waiver, change, modification or amendment
receives the consent of the Requisite Consenting Lenders, this Agreement shall
be deemed to have been terminated only as to such Non-Consenting Lenders, but
this Agreement shall continue in full force and effect in respect to all other
Consenting Lenders.

11. Effectiveness.

This Agreement shall become effective and binding upon each Party at 12:00 a.m.,
prevailing Eastern Time, on the Support Effective Date; which is the date on
which all of the following conditions have been satisfied or waived in
accordance with this Agreement:

(a) Each of the Company Parties shall have executed and delivered counterpart
signature pages of this Agreement to counsel to each of the Parties;

(b) Each of the Consenting Lenders shall have executed and delivered counterpart
signature pages to this Agreement to counsel to the Company; provided that
signature pages executed by Consenting Term Lenders shall be delivered to
(x) other Consenting Lenders in a redacted form that removes such Consenting
Lenders’ holdings of Loans, and (y) the Company, the advisors to the Company and
(solely with respect to members of the Consenting Lenders) Lender Counsel and
Lender Financial Advisor in an unredacted form; provided, further, that such
recipients shall not disclose the unredacted signature pages and shall keep such
unredacted signature pages in strict confidence, except as required by law;
provided further, however, that the Company may disclose publicly the aggregate
principal amounts of Loans set forth on the signature pages hereto;

(c) The Company shall have paid all reasonable and documented fees and out of
pocket expenses and all agreed and unpaid professional retainer amounts of the
Lender Counsel and Lender Financial Advisor in accordance with their respective
fee letters or engagement letters for which an invoice has been received by the
Company on or before the date that is one (1) Business Day prior to the Support
Effective Date;

 

17



--------------------------------------------------------------------------------

(d) The SAPA shall have been executed by all parties thereto; and

(e) The Company shall have paid the Priming Consent Fee, as applicable, in cash
to the Loan Agent for the benefit of each Consenting Lender.

12. Fees and Expenses. The Company shall pay or reimburse all reasonable and
documented fees and expenses of the Lender Counsel and Lender Financial Advisor,
including the fees and expenses of Gibson, Dunn & Crutcher LLP, as Lender
Counsel and PJT Partners LP as Lender Financial Advisor, within five
(5) Business Days of receipt. For the avoidance of doubt, all such fees and
expenses incurred and outstanding in connection with the Restructuring shall be
paid on the Plan Effective Date. Any documentation shall be redacted to preserve
privilege and work product and contain only the names of professionals/para
professionals working on the matter, hourly rate and total number of hours
worked.

13. Governing Law; Jurisdiction; Waiver of Jury Trial.

(a) This Agreement shall be construed and enforced in accordance with, and the
rights of the parties shall be governed by, the law of the State of New York,
without giving effect to the conflict of laws principles thereof.

(b) Each of the Parties irrevocably agrees that any legal action, suit or
proceeding arising out of or relating to this Agreement brought by any party or
its successors or assigns shall be brought and determined in any federal or
state court in the Borough of Manhattan in the City of New York (the “NY
Courts”) and each of the Parties hereby irrevocably submits to the exclusive
jurisdiction of the aforesaid courts for itself and with respect to its
property, generally and unconditionally, with regard to any such proceeding
arising out of or relating to this Agreement or the Restructuring Transactions.
Each of the Parties agrees not to commence any proceeding relating hereto or
thereto except in the NY Courts other than proceedings in any court of competent
jurisdiction to enforce any judgment, decree or award rendered by any NY Court.
Each of the Parties further agrees that notice as provided herein shall
constitute sufficient service of process, and the Parties further waive any
argument that such service is insufficient. Each of the Parties hereby
irrevocably and unconditionally waives, and agrees not to assert, by way of
motion or as a defense, counterclaim or otherwise, in any proceeding arising out
of or relating to this Agreement or the Restructuring, (i) any claim that it is
not personally subject to the jurisdiction of the NY Courts for any reason,
(ii) that it or its property is exempt or immune from jurisdiction of any such
court or from any legal process commenced in any such court (whether through
service of notice, attachment prior to judgment, attachment in aid of execution
of judgment, execution of judgment or otherwise) and (iii) that (A) the
proceeding in any such court is brought in an inconvenient forum, (B) the venue
of such proceeding is improper or (C) this Agreement, or the subject matter
hereof, may not be enforced in or by any such court. Notwithstanding the
foregoing, during the pendency of the Chapter 11 Cases, all proceedings
contemplated by this Section 13(b) shall be brought in the Bankruptcy Court.
Notwithstanding the foregoing, none of the Consenting Lenders hereby submit to
the jurisdiction of the Bankruptcy Court for any other matter or otherwise
consent to the entry of any final judgment/order by the Bankruptcy Court.

 

18



--------------------------------------------------------------------------------

(c) EACH PARTY HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF, OR RELATING TO, THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY (I) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (II) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

14. Specific Performance/Remedies.

It is understood and agreed by the Parties that money damages would not be a
sufficient remedy for any breach of this Agreement by any Party and each
non-breaching Party shall be entitled to specific performance and injunctive or
other equitable relief (including attorneys’ fees and costs) as a remedy of any
such breach, without the necessity of proving the inadequacy of money damages as
a remedy, including an order of the Bankruptcy Court requiring any Party to
comply promptly with any of its obligations hereunder. Each Party also agrees
that it will not seek, and will waive any requirement for, the securing or
posting of a bond in connection with any Party seeking or obtaining such relief.

15. Survival.

Notwithstanding the termination of this Agreement pursuant to Section 5 hereof,
the agreements and obligations of the Parties in this Section 15 and Sections
5(f), 9, 12, 13, 14, 17, 18, 19, 20, 21, 22, and 23, hereof (and any defined
terms used in any such Sections) shall survive such termination and shall
continue in full force and effect in accordance with the terms hereof; provided,
however, that any liability of a Party for failure to comply with the terms of
this Agreement shall survive such termination.

16. Headings.

The headings of the sections, paragraphs and subsections of this Agreement are
inserted for convenience only and shall not affect the interpretation hereof or,
for any purpose, be deemed a part of this Agreement.

17. Successors and Assigns; Severability; Several Obligations.

This Agreement is intended to bind and inure to the benefit of the Parties and
their respective successors, permitted assigns, heirs, executors, administrators
and representatives; provided, however, that, during the Support Period, nothing
contained in this Section 17 shall be deemed to permit Transfers of the Loans or
Loan Claims, other than in accordance with the express terms of this Agreement.
If any provision of this Agreement, or the application of any such provision to
any person or entity or circumstance, shall be held invalid or unenforceable in
whole or in part, such invalidity or unenforceability shall attach only to such
provision or part thereof and the remaining part of such provision hereof and
this Agreement shall continue in full force and effect so long as the economic
or legal substance of the transactions contemplated hereby is not

 

19



--------------------------------------------------------------------------------

affected in any manner materially adverse to any Party. Upon any such
determination of invalidity, the Parties shall negotiate in good faith to modify
this Agreement so as to effect the original intent of the Parties as closely as
possible in a reasonably acceptable manner in order that the transactions
contemplated hereby are consummated as originally contemplated to the greatest
extent possible.

18. Relationship Among Parties.

Notwithstanding anything herein to the contrary, (i) the duties and obligations
of the Parties under this Agreement shall be several, not joint and several;
(ii) no Party shall have any responsibility by virtue of this Agreement for any
trading by any other entity; (iii) no prior history, pattern, or practice of
sharing confidences among or between the Parties shall in any way affect or
negate this Agreement; (iv) the Parties hereto acknowledge that this Agreement
does not constitute an agreement, arrangement or understanding with respect to
acting together for the purpose of acquiring, holding, voting or disposing of
any equity securities of the Company Parties, and the Parties do not constitute
a “group” within the meaning of Rule 13d-5 under the Securities Exchange Act of
1934, as amended; (v) none of the Consenting Lenders shall have any fiduciary
duty, any duty of trust or confidence in any form, or other duties or
responsibilities in any kind or form to each other, the Company Parties or any
of the Company Parties’ other lenders or stakeholders, including as a result of
this Agreement or the transactions contemplated herein or in any exhibit hereto;
and (vi) no action taken by any Party pursuant to this Agreement shall be deemed
to constitute, or to create a presumption by any of the Parties, that the
Parties are in any way acting in concert or as a “group.”

19. No Third-Party Beneficiaries.

Unless expressly stated herein, this Agreement shall be solely for the benefit
of the Parties and no other person or entity shall be a third-party beneficiary
hereof.

20. Reservation of Rights.

(a) Except as expressly provided in this Agreement or the Restructuring Term
Sheet, nothing herein is intended to, or does, in any manner waive, limit,
impair or restrict the ability of any Party to protect and preserve its rights,
remedies and interests, including, without limitation, its claims against any of
the other Parties.

(b) Without limiting clause (a) of this Section 20 in any way, if this Agreement
is terminated for any reason, nothing shall be construed herein as a waiver by
any Party of any or all of such Party’s rights, remedies, claims and defenses,
and the Parties expressly reserve any and all of their respective rights,
remedies, claims and defenses. This Agreement, the Plan and any related document
shall in no event be construed as, or be deemed to be, evidence of an admission
or concession on the part of any Party of any claim or fault or liability or
damages whatsoever. Each of the Parties denies any and all wrongdoing or
liability of any kind and does not concede any infirmity in the claims or
defenses which it has asserted or could assert.

(c) Except as otherwise set forth in this Agreement, the Plan, and any related
document, this Agreement, the Plan, and any related document shall in no event
be construed to amend, alter, or waive or override any rights, remedies,
obligations, claims or defenses under the Intercreditor Agreement.

 

20



--------------------------------------------------------------------------------

21. Counterparts.

This Agreement may be executed in several counterparts, each of which shall be
deemed to be an original, and all of which together shall be deemed to be one
and the same agreement. Execution copies of this Agreement may be delivered by
electronic mail or otherwise, which shall be deemed to be an original for the
purposes of this section 21.

22. Notices.

All notices hereunder shall be deemed given if in writing and delivered, if
contemporaneously sent by electronic mail, courier or by registered or certified
mail (return receipt requested) to the following addresses:

 

  (1)

If to the Company, to:

Garrett Motion Inc.

47548 Halyard Drive

Plymouth, MI 48170

Attention: Jerome Maironi

                 (jerome.maironi@garrettmotion.com)

With a copy to:

Sullivan & Cromwell LLP

125 Broad Street

New York, NY 10004

Attention: Andrew G. Dietderich

                 (dietdericha@sullcrom.com)

                 Evan S. Simpson

                 (simpsone@sullcrom.com)

 

  (2)

If to a Consenting Lender, or a transferee thereof, to the addresses set forth
below following the Consenting Lender’s signature (or as directed by any
transferee thereof), as the case may be, with copies to:

Gibson Dunn & Crutcher LLP

200 Park Avenue

New York, NY 10166

Attention: Scott J. Greenberg, Esq.

                 (sgreenberg@gibsondunn.com)

 

21



--------------------------------------------------------------------------------

23. No Solicitation; Representation by Counsel; Adequate Information;
Miscellaneous.

(a) This Agreement is not and shall not be deemed to be a solicitation for votes
in favor of the Plan in the Chapter 11 Cases from the Consenting Lenders. The
acceptances of the Consenting Lenders with respect to the Plan will not be
solicited until such Consenting Lenders have received the Disclosure Statement,
related ballots and solicitation materials.

(b) Each Party acknowledges that it has had an opportunity to receive
information from the Company and that it has been represented by counsel in
connection with this Agreement and the transactions contemplated hereby.
Accordingly, any rule of law or any legal decision that would provide any Party
with a defense to the enforcement of the terms of this Agreement against such
Party based upon lack of legal counsel shall have no application and is
expressly waived.

(c) This Agreement, together with all exhibits hereto, contains the entire
agreement and understanding among the Parties concerning the matters set forth
herein and supersedes all prior or contemporaneous stipulations, negotiations,
representations, understandings, and discussions among the Parties or their
respective counsel with respect to the subject matter of this Agreement. No
other representations, covenants, undertakings, or other earlier or
contemporaneous agreements respecting these matters may be deemed in any way to
exist or bind any of the Parties. The Parties acknowledge that they have not
executed this Agreement in reliance on any promise, representation, or warranty
other than those contained in this Agreement.

(d) This Agreement may not be modified except as mutually agreed to in a writing
signed by all the Parties

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

22



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
and delivered by their respective duly authorized officers, solely in their
respective capacity as officers of the undersigned and not in any other
capacity, as of the date first set forth above.

[All signature pages on file with the Debtors.]

(Signature Page to Restructuring Support Agreement)



--------------------------------------------------------------------------------

EXHIBIT A

“Acceptable Plan” means (i) the Plan contemplated herein, (ii) a substantially
similar chapter 11 plan acquisition of substantially all of the assets of the
Debtors that provides equal or more favorable plan treatment of the Lenders, or
(iii) another chapter 11 plan of reorganization that pays the Lenders in cash in
full on the plan effective date; provided that no chapter 11 plan shall be an
Acceptable Plan unless it is expected to be consummated prior to the Maturity
Date (as defined in the DIP Credit Agreement ) and is not in any other manner
adverse to Lenders when compared to the Plan contemplated herein.

“Affiliate” means, with respect to any person, any other person which indirectly
or indirectly controls, or is under common control with, or is controlled by,
such person. As used in this definition, “control” (including, with its
correlative meanings, “controlled by” and “under common control with”) shall
mean, with respect to any person, (x) the possession, directly or indirectly, of
power to direct or cause the direction of management or policies (whether
through ownership of securities or partnership, limited liability company or
other ownership interests, by contract or otherwise) of such person or
(y) solely with respect to Affiliates of Consenting Lenders, the investment or
voting discretion or control with respect to discretionary accounts of such
person.

“Business Day” means any day other than a Saturday, Sunday, or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state of New York.

“Claims” has the meaning set forth in section 101(5) of the Bankruptcy Code.

“Collateral” has the meaning ascribed to such term in the Credit Agreement.

“Confirmation Order” means an order of the Bankruptcy Court, in form and
substance reasonably acceptable to the Requisite Consenting Lenders, approving
(x) the Plan, including the Acquisition and providing for the payment in full in
cash of the Loan Document Obligations (as defined in the Credit Agreement) on
the closing of the Acquisition; provided that (1) payment of default interest of
an additional 2% under Section 2.13 of the Credit Agreement shall be payable or
discharged in accordance with the terms of the Plan and (2) a Confirmation Order
that gives effect to the terms of the SAPA and the Restructuring Term Sheet is
deemed acceptable to the Requisite Consenting Lenders, or (y) another Acceptable
Plan.

“Credit Agreement” means that certain Credit Agreement (as amended, restated,
amended and restated, extended, supplemented or otherwise modified from time to
time), dated as of September 27, 2018, by and among, inter alios, by and among
GMI, as holdings, Garrett LX I S.à r.l., Garrett LX II S.à r.l., Garrett LX III
S.à r.l., Garrett Borrowing LLC and Garrett Motion Sàrl (f/k/a Honeywell
Technologies Sàrl), as borrowers, certain of the Company Parties, as guarantors,
JPMorgan Chase Bank, N.A., as administrative agent, and the lenders party
thereto from time to time.

“Definitive Documents” means (i) this Agreement (including the Restructuring
Term Sheet), (ii) the DIP Documents, (iii) the DIP Orders, (iv) the motion
seeking approval of the DIP Orders, (v) an Acceptable Plan (including any
ballots, supplements or other material documents directly relating thereto not
specified herein), (vi) the Disclosure Statement, (vii) the motion seeking

 

A-24



--------------------------------------------------------------------------------

approval by the Bankruptcy Court of the Disclosure Statement and the
Solicitation procedures, and the order of the Bankruptcy Court approving the
Disclosure Statement and the Confirmation Order, (viii) all first day pleadings
or papers, (ix) all second day pleadings or papers, (x) any other material
pleadings or papers, (xi) the Credit Agreement Amendment and (xii) the SAPA, in
each of cases (v)-(xii) to the extent relating in any way to the DIP Facility or
the Loans.

“DIP Agent” means Citibank, N.A., as administrative agent under the DIP Credit
Agreement.

“DIP Credit Agreement” means that certain senior secured superpriority
debtor-in-possession credit agreement by and among the Company Parties, DIP
Agent and lenders party thereto, consistent with the terms and conditions of the
DIP Facility Term Sheet, as amended, supplemented, or otherwise modified from
time to time but in effect on the closing date of the DIP Facility.

“DIP Documents” means the DIP Credit Agreement and related financing Documents.

“DIP Facility” means the senior secured superpriority debtor-in-possession
facility to be provided to the Company in accordance with the terms of the DIP
Facility Term Sheet.

“DIP Orders” means the Interim DIP Order and Final DIP Order.

“Disclosure Statement” means the disclosure statement in respect of an
Acceptable Plan, including, without limitation, all exhibits and schedules
thereto, as supplemented from time to time.

“Final DIP Order” means the final order approving, among other things, the
Company’s use of cash collateral and entry into the DIP Facility, to be entered
by the Bankruptcy Court.

“Intercreditor Agreement” means that certain Intercreditor Agreement, dated as
of September 27, 2018, by and among the Company, certain of the Company Parties,
JPMorgan Chase Bank, N.A., as Senior Priority Representative for the Credit
Agreement Secured Parties, Deutsche Trustee Company Limited, as Senior
Subordinated Notes Representative for the holders of Senior Subordinated Notes
and each of the additional Representatives party thereto from time to time, as
amended, restated, amended and restated, extended, supplemented or otherwise
modified from time to time.

“Interest” means any equity security (as defined in section 101(16) of the
Bankruptcy Code) of a Company Party, including all shares, common stock,
preferred stock or other instrument evidencing any fixed or contingent ownership
interest in any Company Party, including any option, warrant or other right,
contractual or otherwise, to acquire any such interest in a Company Party,
whether or not transferable and whether fully vested or vesting in the future,
that existed immediately before the Plan Effective Date.

“Interim DIP Order” means the interim order approving, among other things, the
Company’s use of cash collateral and entry into the DIP Facility, to be entered
by the Bankruptcy Court.

“Lender” shall have the meaning ascribed to such term in the Credit Agreement.

 

A-25



--------------------------------------------------------------------------------

“Lender Counsel” means (i) Gibson, Dunn & Crutcher LLP, and (ii) applicable
local counsel selected by the Consenting Lenders, as necessary and appropriate,
as counsel to the Consenting Lenders.

“Lender Financial Advisor” means PJT Partners LP.

“Loan Agent” means JPMorgan Chase Bank, N.A., in its capacity as administrative
agent under the Credit Agreement, or its successor in such capacity.

“Loan Claim” means any Claim on account of the Loans, including, without
limitation, all interest, fees and expenses related thereto.

“Loan Documents” means the Credit Agreement and all other agreements, documents,
and instruments delivered or entered into in connection with Credit Agreement,
including any guarantee agreements, pledge and collateral agreements, fee
letters, or other security documents.

“Loans” means, collectively, the Revolving Exposure, Tranche A Term Loans and
Tranche B

Term Loans.

“Milestones” means the dates set forth in Section 8.

“Notes” means the 5.125% Senior Secured Notes, due 2026, outstanding under that
certain Indenture, dated as of September 27, 2018 (as amended, restated, amended
and restated, supplemented, or otherwise modified from time to time), by and
among the Company, as parent, Garrett LX I S.à r.l. and Garrett Borrowing LLC,
as issuers, certain of the Company Parties, as guarantors, and Deutsche Trustee
Company Limited, as the trustee.

“Notes Claims” means any Claim on account of the Notes, including, without
limitation, all interest, fees and expenses related thereto.

“Petition Date” means the date on which the Debtors commence the Chapter 11
Cases.

“Plan Effective Date” means the date upon which all conditions to the
effectiveness of an Acceptable Plan have been satisfied or waived in accordance
with the terms thereof and the Plan becomes effective.

“Priming Consent Fee” means cash in an amount equal to 0.25% of the outstanding
principal amount of the applicable Consenting Lender’s Loans (without
duplication of any Loans acquired from any other Consenting Lender following the
date such Consenting Lender executed a counterpart to this Agreement) as of the
date such Consenting Lender executes a counterpart to this Agreement.

“Qualified Marketmaker” means an entity that (a) holds itself out to the public
or the applicable private markets as standing ready in the ordinary course of
business to purchase from customers and sell to customers claims against the
Company (or enter with customers into long and short positions in claims against
the Company), in its capacity as a dealer or marketmaker in claims against the
Company and (b) is, in fact, regularly in the business of making a market in
claims against issuers or borrowers (including debt securities or other debt).

 

A-26



--------------------------------------------------------------------------------

“Released Parties” shall have the meaning ascribed to such term in the Plan.

“Requisite Consenting Lenders” means, as of the date of determination,
Consenting Lenders holding at least a majority of the aggregate principal amount
outstanding of the Loans held by all Consenting Lenders.

“Revolving Exposure” has the meaning ascribed to such term in the Credit
Agreement.

“SAPA” means the Stock and Asset Purchase Agreement, dated as of the date
hereof, by and among GMI, Garrett Motion Holdings Inc. and Garrett ASASCO Inc.,
as sellers, and a special purpose entity created by the plan sponsor for such
purpose.

“Securities Act” means the Securities Act of 1933, as amended.

“Subordinated Bendix Indemnification and Reimbursement Agreement” means the
Indemnification and Reimbursement Agreement, dated September 12, 2018, by and
among Honeywell ASASCO Inc., Honeywell ASASCO 2 Inc. and Honeywell International
Inc.

“Subordinated Bendix Indemnification Guarantee Agreement” means the
Indemnification Guarantee Agreement, dated September 26, 2018, by and between
Honeywell ASASCO 2 Inc., ASASCO and the other Guarantors party thereto.

“Subordinated Bendix Indemnity Agreements” means the (a) Subordinated Bendix
Indemnification and Reimbursement Agreement and (b) Subordinated Bendix
Indemnification Guarantee Agreement.

“Support Effective Date” means the date on which the conditions set forth in
Section 11 have been satisfied or waived by the appropriate Party or Parties in
accordance with this Agreement.

“Support Period” means the period commencing on the Support Effective Date and
ending on the earlier of the date on which this Agreement is terminated in
accordance with Section 5 hereof.

“Tranche A Term Loan” has the meaning ascribed to such term in the Credit
Agreement.

“Tranche B Term Loan” has the meaning ascribed to such term in the Credit
Agreement.

 

A-27



--------------------------------------------------------------------------------

EXHIBIT C

RESTRUCTURING TERM SHEET

 

A-28



--------------------------------------------------------------------------------

EXECUTION VERSION

Garrett Motion

Global Restructuring Term Sheet

This term sheet (the “Term Sheet”) 1 sets forth certain material terms of a
proposed going concern financial restructuring (the “Restructuring”) of Garrett
Motion Inc. (“GMI”) and its subsidiaries (collectively, the “Company”). This
Term Sheet summarizes certain key terms of a joint chapter 11 plan of
reorganization in the Chapter 11 Cases (as defined below) and will be attached
to a Restructuring Support Agreement (the “RSA”) among the Debtors (as defined
below), and certain lenders signatory thereto (collectively, the “Consenting
Lenders”) that are lenders under that certain Credit Agreement, dated as of
September 27, 2018 (the “Credit Agreement”), among certain Debtors (as defined
below), JPMorgan Chase Bank, N.A., as administrative agent, and the lenders
party thereto from time to time.

This Term Sheet is not an offer to buy or sell any security nor a solicitation
of acceptances of a chapter 11 plan within the meaning of Section 1125 of the
Bankruptcy Code. Any such offer or solicitation will comply with all applicable
securities laws and provisions of the Bankruptcy Code.

This Term Sheet is not binding and is subject to the satisfactory completion of
due diligence and approval by the Company and the Consenting Lenders. In
addition, no party shall be bound with respect to any transaction contemplated
hereunder until the execution and delivery of definitive documentation
acceptable in to the Company and the Consenting Lenders after obtaining all
necessary internal approvals.

This Term Sheet does not purport to summarize all of the terms, conditions,
representations, warranties, and other provisions with respect to the
transactions described herein, which transactions will be subject to the
satisfactory negotiation and completion of definitive documents incorporating
the terms set forth herein and others as may be mutually agreed. The closing of
any transaction will be subject to the terms and conditions set forth in such
definitive documents.

 

OVERVIEW Overview    The Restructuring will be implemented through the Debtors’
commencement of chapter 11 cases (the “Chapter 11 Cases”) in the United States
Bankruptcy Court for the Southern District of New York (the “Bankruptcy Court”)
and pursuit of a chapter 11 plan of reorganization in the Chapter 11 Cases (the
“Plan”), by GMI and certain subsidiaries which are identified as Debtors below,
which Plan shall be in form and substance reasonably satisfactory to the
Requisite Consenting Lenders and provide for, among other things:   

•  the acquisition (the “Acquisition”) of substantially all of the business of
the Company (the “Business”) by a special purpose entity (“New Garrett”) created
by the plan sponsor (the “Plan Sponsor”) for such purpose;

 

1

Capitalized terms used herein but not otherwise defined have the meanings given
to them in the Bankruptcy Code. “Claim” shall have the meaning set forth in
section 101(5) of the Bankruptcy Code.



--------------------------------------------------------------------------------

  

•  the sale by certain Debtors (the “Sellers”) of equity interests in certain of
their subsidiary Debtors, and the assignment and assumption of certain other
assets and liabilities of Sellers;

  

•  the payment of the claims of existing secured creditors from the cash
proceeds of the Acquisition (as agreed by the Requisite Consenting Lenders);

  

•  the assumption by New Garrett of certain specified liabilities of the
Company, including substantially all ordinary course trade liabilities;

  

•  the exclusion of certain assets and liabilities from the Acquisition,
including, among others, all pre- and post-petition claims and causes of action
against Honeywell International Inc. (“Honeywell”), its affiliates and their
respective officers, directors, professional advisors, consultants and related
persons arising out of the 2018 spin-off transaction and related matters (the
“Excluded Causes of Action”);

  

•  the transfer to a Liquidating Trust (as defined below) of the cash proceeds
of the Acquisition remaining after distributions in satisfaction of certain
claims specified in the Plan on the Plan Effective Date, including, without
limitation, claims arising under the Credit Agreement (including, for the
avoidance of doubt, any “Secured Hedging Obligations” as defined in the Credit
Agreement) and Senior Subordinated Notes (defined below) (the “Excess
Proceeds”), and certain other Excluded Assets (as defined below, and together
with the Excess Proceeds, the “Liquidating Trust Assets”), to be distributed
following the later of the Final Order Entry Date and the Final Allocation Date
(each as defined below) to stakeholders of the Company on account of certain
claims and interests pursuant to the ASASCO Proceeds Waterfall (as defined
below) or the U.S. Proceeds Waterfall (as defined below and, together with the
ASASCO Proceeds Waterfall, the “Liquidating Trust Waterfalls”), and in
accordance with the order of priority and in a manner required by the Bankruptcy
Code, the Intercreditor Agreement, dated as of September 27, 2018, among GMI,
Senior Subordinated Notes Issuer, Garrett LX II S.à r.l., the Borrowers, the
other Grantors party thereto, the Agents, and Honeywell ASASCO 2 Inc., and
applicable law; and

 

2



--------------------------------------------------------------------------------

  

•  the assignment to the Spin-Off Litigation Trust (as defined below) of the
Excluded Causes of Action and certain other Excluded Assets for the benefit of
stakeholders of the Company on account of claims and interests pursuant to the
Plan.

   In exchange for support of the Plan and other material terms set forth
herein, the Company will implement a chapter 11 process in accordance with the
milestone deadlines set forth in the RSA (collectively, the “Milestones”).
Debtors    The following entities will be debtors in the Chapter 11 Cases (the
“Debtors”):   

•  GMI;

  

•  Garrett Motion Holdings Inc. (“GMHI”);

  

•  Garrett ASASCO Inc. (“ASASCO”);

  

•  Garrett LX I S.à r.l. (“Senior Subordinated Notes Issuer”);

  

•  Garrett LX III S.à r.l. (“TLB Borrower”);

  

•  Garrett Borrowing LLC (“Co-Borrower”);

  

•  Garrett Motion S.à r.l. (“Swiss Borrower”, and collectively with TLB Borrower
and Co-Borrower, the “Borrowers”);

 

•  all direct and indirect subsidiaries of GMI that are guarantors under the
Credit Agreement; and

  

•  any other direct and indirect subsidiaries of GMI as mutually agreed between
the Company and the Plan Sponsor.

   An organizational chart of the Company as of the date hereof is attached as
Annex A. DIP Financing    The Company will enter into a superpriority, secured
debtor-in-possession financing on the terms and conditions set forth on Annex B
(the “DIP Financing”) and otherwise acceptable to Requisite Consenting Lenders.
The Company expects that all Consenting Lenders will have an opportunity to
participate in the DIP Financing. The order approving the DIP Financing shall be
in form and substance acceptable to the Requisite Consenting Lenders. Adequate
Protection    Consenting Lenders shall consent to the DIP Financing (subject to
approval of terms), enter into intercreditor arrangements as may be necessary to
effect the incurrence of priming liens on non-US collateral, and consent to the
use of cash collateral on the terms set forth on Annex B hereto, which includes,
among other things, the following forms of adequate protection (all of which
shall be in form and substance satisfactory to the Requisite Consenting Lenders
in their sole discretion):

 

3



--------------------------------------------------------------------------------

  

•  monthly payment of interest during the Chapter 11 Cases at the non-default
contract rate, with default interest of an additional 2% under Section 2.13 of
the Credit Agreement to accrue in kind on account of the Prepetition Credit
Agreement Claims;

  

•  superpriority adequate protection claims and liens; and

  

•  reimbursement of reasonable and documented fees and expenses of advisors to
the Consenting Lenders (including Gibson, Dunn & Crutcher LLP). Among other
things, the cash collateral order shall also set forth the Debtors’ stipulations
as to amount of claims, validity of liens and other matters with respect to the
Credit Agreement, the obligations thereunder and the liens and security
interests securing such obligations and provide waivers, upon entry of a final
order, of marshalling, any right to surcharge under section 506(c) of the
Bankruptcy Code, and the “equities of the case” exception under 552(b) of the
Bankruptcy Code.

Expense Reimbursement    The Company will agree in the RSA to reimburse the
reasonable and documented fees and expenses of (i) Gibson, Dunn & Crutcher LLP
as the primary legal counsel for the Consenting Lenders, (ii) a single financial
advisor for the Consenting Lenders subject to a budget to be mutually agreed
upon between the Company and Consenting Lenders and (iii) the reasonable and
documented fees and expenses of local counsel to the extent necessary. SALE
TRANSACTION Acquisition Agreement    The obligations of the Company and the Plan
Sponsor with respect to the Acquisition will be set forth in a Share and Asset
Purchase Agreement (the “SAPA”) to be executed and delivered immediately prior
to the commencement of the Chapter 11 Cases. The terms of the SAPA and any
amendments thereto shall be in form and substance reasonably acceptable to the
Requisite Consenting Lenders (it being understood that any amendments or
modifications to the terms of the SAPA to effect or implement the Asset Sale
Election (as defined in the SAPA) are acceptable to the Requisite Consenting
Lenders). Acquisition Structure    The Acquisition will include:   

(a)   the purchase and sale by GMHI of all of its interests in Garrett
Transportation I Inc. and its direct and indirect subsidiaries (the “U.S.
Acquired Subsidiaries”);

 

4



--------------------------------------------------------------------------------

  

(b)   the purchase and sale by ASASCO of all of its interests in Senior
Subordinated Notes Issuer and its direct and indirect subsidiaries (the “ASASCO
Acquired Subsidiaries” and, together with the U.S. Acquired Subsidiaries, the
“Acquired Subsidiaries”); and

  

(c)   the purchase and sale of certain other assets and assumption of certain
other liabilities of GMI, GMHI and ASASCO, in each case as more fully set forth
in the SAPA.

   The purchase agreement, sale order, and all other documentation with respect
to the Acquisition shall be in form and substance reasonably acceptable to the
Requisite Consenting Lenders.    The consummation of the Acquisition (“Closing”)
will occur on or before the effective date of the Plan (the “Plan Effective
Date”). All Acquired Subsidiaries that are Debtors (collectively, the
“Reorganized Debtors”) will be acquired free and clear of all liabilities other
than Assumed Liabilities (as defined below).    GMI, GMHI and ASASCO shall not
be acquired or reorganized, and shall be liquidated pursuant to the Plan
following Closing. Excluded Assets    All of the assets of the Acquired
Subsidiaries that are Debtors shall vest in the Reorganized Debtors at Closing,
other than the Excluded Causes of Action and certain other claims, causes of
action and other assets specifically identified in Annex D of the SAPA
(“Excluded Assets”). Excluded Liabilities    All liabilities of the Sellers and
Acquired Subsidiaries that are Debtors shall be extinguished and discharged in
the Plan, other than assumed liabilities identified in Annex E of the SAPA such
as, except to the extent identified as an Excluded Liability, (a) liabilities to
continuing employees, customers, suppliers and business partners, (b) tax and
governmental obligations, (c) liabilities of Acquired Subsidiaries organized in
countries outside of the United States that do not recognize the discharge of
liabilities in Chapter 11 and (d) other specified assumed liabilities to be
agreed (“Assumed Liabilities”)). It is expected that the liabilities not so
assumed (“Excluded Liabilities”) shall include, at a minimum:   

•  the liability under the Credit Agreement;

  

•  the liabilities under the Senior Subordinated Notes;

  

•  liabilities under rejected executory contracts;

  

•  liabilities to Honeywell incurred in connection with the 2018 spin-off
transaction; and

  

•  other liabilities identified by the Plan Sponsor in Annex F of the SAPA.

 

5



--------------------------------------------------------------------------------

Executory Contracts    All executory contracts and unexpired leases of the
Debtors shall be assumed by New Garrett and/or the applicable Acquired
Subsidiaries, other than contracts specifically identified by the Plan Sponsor
to be rejected. Bidding Protections and Procedures    The Company will provide
customary bidding protections to the Plan Sponsor in connection with the SAPA,
including a break-up fee and expense reimbursement, as more fully provided in
the SAPA (the “Bidding Protections”).    The Acquisition will be subject to
overbids post-petition in accordance with bidding procedures to be approved by
the Bankruptcy Court (the “Bidding Procedures”), which shall be in form and
substance reasonably satisfactory to the Requisite Consenting Lenders. Subject
to the Bidding Protections, the Company shall have a customary “fiduciary out”
and shall be free to receive and respond to proposals for an alternative
transaction (an “Alternative Restructuring Proposal”) in accordance with the
SAPA and Bidding Procedures. The obligations of the Consenting Lenders under the
RSA shall terminate in the event that the Company terminates the SAPA in the
exercise of the Company’s fiduciary duty to pursue an Alternative Restructuring
Proposal. Conditions to Closing    Closing of the Acquisition will be subject to
certain customary conditions precedent set forth in the SAPA. Intercompany
Settlement    The total purchase price for the Acquisition will be $2.1 billion,
subject to adjustments as provided in the SAPA. The cash proceeds of the
Acquisition shall be allocated between GMHI and ASASCO pursuant to an
intercompany settlement negotiated by the independent directors of ASASCO and
GMHI, respectively (the “Intercompany Settlement”), which shall provide for the
payment of plan distributions to the Consenting Lenders directly from the Plan
Sponsor on account of the applicable Borrowers and Senior Subordinated Notes
Issuer on the plan effective date unless Requisite Consenting Lenders consent to
an alternative funding arrangement for such plan distributions, and approved by
the Bankruptcy Court pursuant to Bankruptcy Rule 9019, or as otherwise ordered
by the Bankruptcy Court. In early August, ASASCO and GMHI each established a
Transaction Committee comprised of a single independent director (Neal Goldman
in the case of ASASCO and Alexander Greene in the case of GMHI) to negotiate the
allocation of proceeds pursuant to the Intercompany Settlement. The proceeds
allocated by the Intercompany Settlement to the U.S. subsidiaries are referred
to herein as the “U.S. Sale Proceeds” and the proceeds allocated to the ASASCO
subsidiaries are referred to herein as the “ASASCO Sale Proceeds”.

 

6



--------------------------------------------------------------------------------

Liquidating Trust    On the Plan Effective Date, the Debtors’ rights, title and
interest in the Liquidating Trust Assets will be transferred to a liquidating
trust (the “Liquidating Trust”), which will be administered by a trustee
(“Liquidating Trustee”) as set forth in the Plan and a Liquidating Trust
Agreement. The Liquidating Trust will be responsible for (i) resolving disputed
Claims entitled to recovery from the Liquidating Trust, (ii) following the later
of the Final Order Entry Date and the Final Allocation Date, making
distributions to Liquidating Trust beneficiaries pursuant to the applicable
Liquidating Trust Waterfall, (iii) taking necessary actions with respect to the
Liquidating Trust Assets, and (iv) administering the Liquidating Trust. The
Liquidating Trust will include carve-out and wind-down reserves for the
administration of the Liquidating Trust in amounts determined by the Debtors.   
For the avoidance of doubt, cash distributions on account of any allowed
Prepetition Credit Agreement Claims and Senior Subordinated Noteholder Claims
shall be paid directly by the Plan Sponsor for the account of the applicable
Borrower or Senior Subordinated Notes Issuer on the Plan Effective Date pursuant
to the Plan.    “Final Order Entry Date” means the date on which the time to
appeal the confirmation order entered by the Bankruptcy Court or move to
reconsider such order has expired and no appeal or motion to reconsider has been
timely filed, or if timely filed, such appeal or motion to reconsider has been
dismissed or denied with prejudice on a final basis, unless the Plan Sponsor
waives such requirement in writing.    “Final Allocation Date” means the date on
which the Intercompany Settlement is approved by the Bankruptcy Court pursuant
to Bankruptcy Rule 9019, or as otherwise ordered by the Bankruptcy Court, and
the time to appeal the approval order entered by the Bankruptcy Court or move to
reconsider such approval order has expired and no appeal or motion to reconsider
has been timely filed, or if timely filed, such appeal or motion to reconsider
has been dismissed or denied with prejudice on a final basis, unless the Plan
Sponsor waives such requirement in writing. TREATMENT OF CLAIMS AND INTERESTS –
ASASCO DEBTORS Holders of claims against and equity interests in ASASCO, the
Borrowers, the Senior Subordinated Notes Issuer and the other Non-U.S.
subsidiary Debtors (the “ASASCO Debtors”) will receive the following treatment
in full and final satisfaction of such claims and interests, which shall be
released and discharged under the Plan. Payment of cash claims against the
ASASCO Debtors shall be paid from the ASASCO Sale Proceeds.

 

7



--------------------------------------------------------------------------------

DIP Financing Claims    Each holder of a “DIP Financing Claim” shall be paid in
full on the Plan Effective Date. Administrative and Priority Claims    Each
holder of an allowed administrative, priority, and tax claim shall have such
claim satisfied in full, in cash, or otherwise receive treatment consistent with
the provisions of section 1129(a)(9) of the Bankruptcy Code. Prepetition Credit
Agreement Claims    Each holder of an allowed claim arising under the Credit
Agreement (including, for the avoidance of doubt, any “Secured Hedging
Obligations” as defined in the Credit Agreement) (collectively, such claims, the
“Prepetition Credit Agreement Claims”) shall be impaired and shall receive on
the Plan Effective Date payment of cash in an amount equal to 100% of the
outstanding principal amount of such holder’s Prepetition Credit Agreement
Claims plus accrued and unpaid interest to and including the Plan Effective Date
at the non-default contract rate. Senior Subordinated Noteholder Claims    Each
holder of an allowed claim under the senior notes (the “Senior Subordinated
Notes”; and such claims, the “Senior Subordinated Noteholder Claims”) issued
under the Indenture, dated as of September 27, 2018 (the “Indenture”), among
GMI, Senior Subordinated Notes Issuer, U.S. Co-Borrower, the Guarantors,
Deutsche Trustee Company Limited, Deutsche Bank AG, London Branch, and Deutsche
Bank Luxembourg S.A.) shall be impaired and shall receive on or promptly after
the Plan Effective Date payment in cash from the Senior Subordinated Notes
Issuer in an amount equal to 90% of (a) the outstanding principal amount of such
Senior Subordinated Notes plus (b) accrued and unpaid interest to and including
the petition date at the non-default contract rate (but, for the avoidance of
doubt, not including any “make-whole”). General Unsecured Claims against the
ASASCO Debtor Subsidiaries    Other than to the extent such holder opts in to
the ASASCO Convenience Class, each holder of an allowed general unsecured claim
(each, a “General Unsecured Claim”) against one or more ASASCO Debtor
subsidiaries, including claims against ASASCO guaranteed by one or more ASASCO
Debtor subsidiaries (an “ASASCO Group GU Claim”), shall either (a) have its
claim assumed by the applicable Reorganized Debtor(s) pursuant to the SAPA as an
“Assumed Liability”, (b) receive such treatment so as to render such holder’s
allowed General Unsecured Claim unimpaired pursuant to section 1124 of the
Bankruptcy Code, or (c) receive from the Liquidating Trust the lesser of payment
in full in cash or its pro rata share of the amount available for distributions
on ASASCO Group GU Claims in the ASASCO Proceeds Waterfall (as defined below).

 

8



--------------------------------------------------------------------------------

   Plan will substantively consolidate the estates of the ASASCO Debtor
subsidiaries solely for the purposes of making distributions, except as
otherwise determined by the Bankruptcy Court. General Unsecured Claims against
ASASCO Only    Other than to the extent such holder opts in to the ASASCO
Convenience Class, each holder of an allowed General Unsecured Claim of ASASCO
that is not guaranteed by any ASASCO Debtor subsidiary (an “ASASCO GU Claim”)
will either (a) have its General Unsecured Claim assumed by the applicable
Reorganized Debtor pursuant to the SAPA as an “Assumed Liability”, (b) receive
such treatment so as to render such holder’s allowed General Unsecured Claim
unimpaired pursuant to section 1124 of the Bankruptcy Code, or (c) receive from
the Liquidating Trust the lesser of payment in full in cash and its pro rata
share of the amount available for distributions on ASASCO GU Claims in the
ASASCO Proceeds Waterfall.    The ASASCO GU Claims will include the obligation
to make payments under the Tax Matters Agreement, dated September 12, 2018 (the
“Tax Matters Agreement”), including in respect of mandatory transition tax as
well as any other obligations of ASASCO incurred in connection with the 2018
spin-off transaction that are not guaranteed by the ASASCO subsidiaries.    The
allowance of any ASASCO GU Claim arising under the Tax Matters Agreement, the
Separation and Distribution Agreement, dated September 27, 2018 (the “Separation
Agreement”), or the 2018 spin-off transaction generally will be subject to
certain conditions, objections and defenses to be asserted by the Debtors.
ASASCO Indemnity Claims    The Indemnification and Reimbursement Agreement,
dated September 12, 2018 (the “ASASCO Indemnity”), by and among Honeywell ASASCO
Inc., Honeywell ASASCO 2 Inc., and Honeywell International Inc. and the
Indemnification Guarantee Agreement, dated September 27, 2018 (the “ASASCO
Indemnity Guarantee Agreement” and, together with the ASASCO Indemnity, the
“ASASCO Indemnity Agreements”) will be rejected, and any resulting claim (an
“ASASCO Indemnity Claim”) will be allowed at the amount, if any, stipulated by
ASASCO and the applicable counterparty or as determined by the Bankruptcy Court,
provided that if it is determined that the ASASCO Indemnity Agreements are not
an executory contract, the allowed amount of any ASASCO Indemnity Claim shall be
estimated by the Bankruptcy Court pursuant to an estimation proceeding under
section 502(c) of the Bankruptcy Code. Allowance of the ASASCO Indemnity Claim
will be subject to certain conditions, objections and defenses relating to the
2018 spin-off transaction as well as the enforcement of applicable deferral and
subordination provisions.

 

9



--------------------------------------------------------------------------------

   Each holder of an allowed ASASCO Indemnity Claim shall receive from the
Liquidating Trust the lesser of payment in full in cash and its pro rata share
of the amount available for distributions on ASASCO Indemnity Claims in the
ASASCO Proceeds Waterfall. Guarantee Claims Subject to the Intercreditor
Arrangements    All guarantees by ASASCO Debtors of Prepetition Credit Agreement
Claims, Senior Subordinated Noteholder Claims and ASASCO Indemnity Claims shall
either (i) be contractually released by requisite lenders under Sections 9.02
and 9.14 of the Credit Agreement and the corresponding provisions of the
Indenture and the ASASCO Indemnity Agreements on the Plan Effective Date in
connection with the consummation of the Acquisition, or (ii) otherwise released
and discharged pursuant to confirmation of the Plan. All claims in connection
with such guarantees shall be disallowed and discharged pursuant to the Plan and
receive no recovery.    Guarantee claims not subject to these intercreditor
arrangements shall be treated as Excluded Liabilities against the applicable
ASASCO Debtor in accordance with the other applicable provisions of the Plan.
ASASCO Convenience Class Claims    The ASASCO Convenience Class shall consist of
each ASASCO Group GU Claim or ASASCO GU Claim that is either (a) allowed in an
amount that is equal to or less than $250,000, or (b) allowed in an amount that
is greater than $250,000, but with respect to which the holder of such allowed
Claim voluntarily and irrevocably reduces the aggregate amount of such allowed
claim to $250,000 pursuant to an ASASCO Convenience Class Claim election (each,
an “ASASCO Convenience Class Claim”),    If the ASASCO Convenience Class votes
to accept the Plan, each holder of an ASASCO Convenience Class Claim shall
receive cash promptly on the Plan Effective Date in an amount equal to 90% of
the allowed amount of such ASASCO Convenience Class Claim.    If the ASASCO
Convenience Class does not vote to accept the Plan, each holder of an ASASCO
Convenience Class Claim shall be entitled to its pro rata share of amounts
available for distribution to ASASCO Convenience Class Claims in accordance with
the ASASCO Proceeds Waterfall. ASASCO Proceeds Waterfall    The portion of the
Liquidating Trust attributable to ASASCO Sale Proceeds, and any proceeds from
the Excluded Causes of Action, shall be applied as follows (the “ASASCO Proceeds
Waterfall”):

 

10



--------------------------------------------------------------------------------

  

•  first, to fund the Spin-Off Litigation Trust (defined below) to pursue the
Excluded Causes of Action in an amount determined by the Debtors but not to
exceed $25 million;

  

•  second, to pay on a pro rata basis (a) any allowed ASASCO Group GU Claims and
ASASCO Convenience Class Claims, (b) any allowed ASASCO Indemnity Claims and
(c) the allowed Senior Subordinated Noteholder Claims, provided that, as between
the Senior Subordinated Noteholder Claims and the ASASCO Indemnity Claims, all
recoveries otherwise allocable to ASASCO Indemnity Claims shall be paid over to
the Senior Subordinated Noteholder Claims pursuant to the applicable
intercreditor arrangements until such time as the Senior Subordinated Noteholder
Claims have been paid in full in cash;

  

•  third, to payment of ASASCO GU Claims (i.e., claims with recourse to ASASCO
only and not any operating subsidiary); and

  

•  fourth, to be contributed to the U.S. Proceeds Waterfall to make
distributions on claims and interests of the U.S. Debtors (as defined below).

   For the avoidance of doubt, cash distributions on account of any allowed
Prepetition Credit Agreement Claims and Senior Subordinated Noteholder Claims
shall be paid directly by the Plan Sponsor for the account of the applicable
Borrower or Senior Subordinated Notes Issuer on the Plan Effective Date pursuant
to the Plan. TREATMENT OF CLAIMS AND INTERESTS – U.S. DEBTORS Holders of claims
against and equity interests in GMI, GMHI and the U.S. subsidiary Debtors (the
“U.S. Debtors”) will receive the following treatment in full and final
satisfaction of such claims and interests, which shall be released and
discharged under the Plan. Payment of cash claims against the U.S. Debtors shall
be paid from the U.S. Sale Proceeds. DIP Financing Claims    Each holder of a
DIP Financing Claim shall be paid in full on the Plan Effective Date.
Administrative and Priority Claims    Each holder of an allowed administrative,
priority, and tax claim shall have such claim satisfied in full, in cash, or
otherwise receive treatment consistent with the provisions of section 1129(a)(9)
of the Bankruptcy Code. Prepetition Credit Agreement Claims    Each holder of an
allowed Prepetition Credit Agreement Claim shall receive on the Plan Effective
Date payment of cash in an amount equal to 100% of the outstanding principal
amount of such holder’s Prepetition Credit Agreement Claims plus accrued and
unpaid interest to and including the Plan Effective Date at the non-default
contract rate.

 

11



--------------------------------------------------------------------------------

General Unsecured Claims    Each holder of an allowed General Unsecured Claim of
the U.S. Debtors shall either (a) have its General Unsecured Claim assumed by
the applicable Reorganized Debtor pursuant to the SAPA as an “Assumed
Liability”, (b) receive such treatment so as to render such holder’s allowed
General Unsecured Claim unimpaired pursuant to section 1124 of the Bankruptcy
Code or (c) receive from the Liquidating Trust the lesser of payment in full in
cash or its pro rata share of the amount available for distributions on General
Unsecured Claims of the U.S. Debtors in U.S. Proceeds Waterfall.    In its
utilization of a single claims pool to address Excluded Liabilities of the U.S.
Debtors, the Plan will substantively consolidate the estates of the U.S. Debtors
for the purposes of making distributions, except as otherwise determined by the
Bankruptcy Court. Guarantee Claims    All guarantees by U.S. Debtors of
Prepetition Credit Agreement Claims shall either (i) be contractually released
by requisite lenders under Sections 9.02 and 9.14 of the Credit Agreement and
the corresponding provisions of the Indenture on the Plan Effective Date in
connection with the consummation of the Acquisition, or (ii) otherwise released
and discharged pursuant to confirmation of the Plan. All claims in connection
with such guarantees shall be disallowed and discharged in connection with the
Plan and receive no recovery.    Guarantee claims not subject to these
intercreditor arrangements shall be treated as Excluded Liabilities against the
applicable U.S. Debtor in accordance with the other applicable provisions of the
Plan. Prepetition Common Stock    Holders of common stock of GMI will be
entitled to receive their pro rata share of all proceeds of the estate remaining
after payment of creditors pursuant to the U.S. Proceeds Waterfall. U.S.
Proceeds Waterfall    The portion of the Liquidating Trust attributable to U.S.
Sale Proceeds and any distributions to GMHI from the ASASCO Proceeds Waterfall
shall be applied as follows (the “U.S. Proceeds Waterfall”):   

•  first, to pay on a pro rata basis allowed General Unsecured Claims of the
U.S. Debtors; and

  

•  second, to make distributions to stockholders of GMI.

 

12



--------------------------------------------------------------------------------

OTHER TERMS OF THE PLAN Intercompany Claims    Claims among the Acquired
Subsidiaries will be adjusted, continued, settled, reinstated, discharged or
eliminated by the Debtors in the ordinary course of business in consultation
with the Plan Sponsor prior to the Plan Effective Date and will be assumed
pursuant to the Acquisition. Claims among the Sellers or GMI and between the
Sellers or GMI, on the one hand, and Reorganized Debtors, on the other hand,
will be settled or otherwise eliminated at or before Closing in connection with
the Plan. Spin-Off Litigation Trust    A litigation trust (the “Spin-Off
Litigation Trust”) will be formed by the Plan to pursue the Excluded Causes of
Action. On the Plan Effective Date, the Debtors’ rights, title and interest in
the Excluded Causes of Action will vest in the Spin-Off Litigation Trust and
will be administered by a trustee (“Spin-Off Litigation Trustee”) as set forth
in the Plan. The Spin-Off Litigation Trust will initially be funded with
$25 million with the option to seek further financing as the Spin-Off Litigation
Trustee believes is necessary in its reasonable judgment. Transaction Costs and
Expenses    All costs and expenses payable by the Company in connection with the
Acquisition (other than taxes arising from the sale of equity interests in
Garrett Transportation I Inc. and Garrett LX I S.à r.l., which will be borne by
GMHI and ASASCO, respectively) will be allocated among the Debtors pursuant to
the Intercompany Settlement. Payment of such transaction costs and expenses
incurred through Closing will be paid or reserved for from the proceeds of the
Acquisition in a manner consistent with the Liquidating Trust Waterfalls. Tax
Matters    Notwithstanding anything herein to the contrary, tax issues and
matters of tax structure related to the Restructuring will be mutually
determined by the Company and the Plan Sponsor. Conditions Precedent to the Plan
Effective Date    The occurrence of the Plan Effective Date will be subject to
the satisfaction of certain conditions precedent customary in transactions of
the type described herein, including, without limitation, the following:   

•  The conditions precedent to the Acquisition will have been satisfied or
waived by the Plan Sponsor and the Sellers, as applicable;

  

•  All definitive documentation for the Restructuring will, where applicable,
have been executed and remain in full force and effect, which definitive
documentation will be in form and substance acceptable or reasonably acceptable,
as applicable, to the Company and the Requisite Consenting Lenders in accordance
with the RSA;

 

13



--------------------------------------------------------------------------------

  

•  The subsidiary guarantees under the Credit Agreement, the Senior Subordinated
Notes and the ASASCO Indemnity Agreements will have been released as
contemplated by the Plan;

  

•  The Bankruptcy Court will have entered the confirmation order;

  

•  All releases set forth in the Plan will have been approved by the Bankruptcy
Court;

  

•  The Company will have obtained all authorizations, consents, regulatory
approvals, rulings, or documents that are necessary to implement and effectuate
the Plan;

  

•  No governmental entity or federal or state court of competent jurisdiction
will, have enacted, issued, promulgated, enforced or entered any law or order
(whether temporary, preliminary or permanent), in any case which is in effect
and which prevents or prohibits consummation of the Plan or any of the other
transactions contemplated by the RSA and no governmental entity will have
instituted any action or proceeding (which remains pending at what would
otherwise be the closing date) seeking to enjoin, restrain or otherwise prohibit
consummation of the transactions contemplated by the RSA or the Plan; and

  

•  All reasonable and documented fees of approved advisors to the Consenting
Lenders will have been paid in full as provided in the RSA (including the fees
of Gibson, Dunn & Crutcher).

   Customary rights for the Company, the Plan Sponsor or the Consenting Lenders
to waive certain of the foregoing conditions precedent shall be set forth in the
Plan Releases and Exculpation    The Plan will include customary mutual releases
(including third party releases) and exculpation provisions, in each case, to
the fullest extent permitted by law, in favor of the Company, the Plan Sponsor,
the Consenting Lenders, the agents, and each of their respective current and
former directors, officers, shareholders, employees, partners, managers,
members, advisors, legal counsel, agents, and other representatives Other
Customary Plan Provisions    The Plan will provide for other standard and
customary provisions, including in respect of the cancellation of existing
claims and interests, a channeling injunction with respect to claims discharged
by the Plan, the vesting of assets and the compromise and settlement of claims,
which provisions, in each case shall be in form and substance reasonably
acceptable to the Requisite Consenting Lenders.

 

14



--------------------------------------------------------------------------------

Post-Effectiveness Matters    The Plan will provide that the Bankruptcy Court
will retain jurisdiction until all distributions contemplated by the Plan have
been made, including without limitation jurisdiction to resolve any dispute
concerning the Intercompany Settlement, the resolution of disputed claims and
the activities and winding up of the Liquidating Trust and the Spin-Off
Litigation Trust.

 

15



--------------------------------------------------------------------------------

Annex A

Organizational Chart



--------------------------------------------------------------------------------

LOGO [g35574dsp051.jpg]



--------------------------------------------------------------------------------

Annex B

DIP Financing and Adequate Protection Term Sheet



--------------------------------------------------------------------------------

Annex B

$250,000,000 Senior Secured Super-Priority Debtor-In-Possession Term Loan
Facility

SUMMARY OF TERMS AND CONDITIONS

This summary of terms and conditions (the “Term Sheet”) outlines certain terms
of the proposed DIP Term Loan Facility referred to below. This Term Sheet was
prepared for discussion purposes only and does not constitute a commitment to
provide any financing to the Borrower. The terms and conditions of this proposed
Term Sheet, including the amounts, interest rates, amortization, premiums and
fees, may be modified or supplemented by Citigroup Global Markets Inc. (the
“Lead Arranger”) and the Borrower at any time and from time to time during the
course of discussions as a result of changed market conditions or otherwise.
This proposed Term Sheet is not exhaustive as to all of the terms and conditions
which would govern the transactions described herein.

 

Borrower:   Garrett Motion Inc., a Delaware corporation (“Holdings” or the
“Borrower”), as a debtor and debtor in possession under title 11 of the United
States Code (the “Bankruptcy Code”). Guarantors:   The obligations of the
Borrower shall be unconditionally guaranteed, on a joint and several basis, by
each entity which guarantees (or is required to guarantee) the obligations of
the Borrower and the other Debtors (as defined below) arising under the
Pre-Petition Credit Agreement (as defined below) (the foregoing, each, a
“Guarantor” and, collectively, the “Guarantors”). The guarantee of each
Guarantor domiciled outside the United States shall be subject to agreed
guaranty and security principles substantially consistent with those applicable
under the Pre-Petition Credit Agreement (as defined below) and reasonably
satisfactory to the Required Lenders (as defined below) (the “Guaranty and
Security Principles”). Case:   The bankruptcy cases (the “Chapter 11 Cases”) of
the Borrower and its direct and indirect affiliates and subsidiaries that are
required to be Guarantors under the DIP Term Loan Facility (the “Debtors”) to be
filed under title 11 of the Bankruptcy Code in the United States Bankruptcy
Court for the Southern District of New York (the “Bankruptcy Court”) on or
around September 13, 2020 (the date of filing of such petitions, the “Petition
Date”). Agent:   Citibank, N.A. (“Citibank”) shall act as administrative agent
and collateral agent for the DIP Term Loan Facility (in such capacity, the
“Agent”) on behalf of the Lenders (as defined below). Lead Arranger:   Citigroup
Global Markets Inc. or any of its affiliates. Lenders:   A syndicate of lenders
(including the Ad Hoc Group and each other Pre-Petition Lender that has become a
party to the RSA (as defined below), who will be offered the opportunity to
participate in the DIP Term Loan Facility on a pro rata basis in accordance with
their

 

1



--------------------------------------------------------------------------------

  loans under the Pre-Petition Credit Agreement) arranged by the Lead Arranger
and subject to the consent of the Borrower (not to be unreasonably withheld) for
the DIP Term Loan Facility (such syndicate of lenders, each a “Lender” and,
collectively, the “Lenders”). All rights and obligations of the Lenders under
the DIP Term Loan Facility shall be several, and not joint and several.
Prepetition Credit Agreement   That certain Credit Agreement, dated as of
September 27, 2018, among Holdings, the intermediate holdcos party thereto, the
borrowers party thereto, the lenders party thereto (the “Pre-Petition Lenders”),
the issuing banks party thereto, and JPMorgan Chase Bank, N.A., as
administrative agent and collateral agent (together with any successor agent,
the “Pre-Petition Agent”), as amended by the First Amendment to the Credit
Agreement, dated as of June 12, 2020 (as so amended and as may be further
amended, the “Pre- Petition Credit Agreement”). DIP Term Loan Facility:   A
non-amortizing senior secured super-priority debtor-in-possession term loan
facility (the “DIP Term Loan Facility”) with a maximum principal availability of
$250 million (the “Total Aggregate Commitment” and the loans thereunder, the
“Loans”) to be funded in two borrowings as follows: (a) $100,000,000 made not
later than three business days following the entry of the Interim DIP Order (as
defined below) (the “Initial Borrowing”), and (b) $150,000,000 (the “Second
Borrowing”) made not later than one business day following the entry of the
Final DIP Order (as defined below), in each case, subject to the terms and
conditions described herein and in the Credit Documentation referred to below
and in accordance with the Budget (as defined below). Maturity Date:   The DIP
Term Loan Facility will mature on the earliest of (such earliest date, the
“Maturity Date”):  

(a)   March 31, 2021 (the “Scheduled Maturity Date”); provided, however, that
upon the Borrower’s written request received by the Agent and the Required
Lenders not later than 10 business days prior to the original Scheduled Maturity
Date such Scheduled Maturity Date can be extended by two months subject to
(i) the payment of an extension fee to the Lenders equal to 1.00% of the
principal amount of the Loans outstanding at the time of such extension, (ii) no
default or Event of Default (as defined below) existing at the time of such
extension and (iii) accuracy of the representations and warranties in all
material respects at the time of such extension and after giving effect thereto.

 

(b)   40 days after entry by the Bankruptcy Court of the Interim DIP Order (as
defined below) approving the DIP Term Loan Facility (the “Interim DIP Period”),
if the Final DIP Order (as defined below) has not been entered by the Bankruptcy
Court prior to the expiration of such 40-day period;

 

2



--------------------------------------------------------------------------------

 

(c)   the effective date of a plan of reorganization or liquidation in the
Chapter 11 Cases (the “Plan Effective Date”);

 

(d)   the appointment of a trustee or receiver in one or more of the Chapter 11
Cases;

 

(e)   the first business day after which the Interim Order expires by its terms
or is terminated, unless the Final DIP Order has been entered and become
effective prior thereto;

 

(f)   conversion of any of the Chapter 11 Cases to a case under Chapter 7 of the
Bankruptcy Code or the Borrower or any Guarantor having filed a motion or other
pleading seeking the conversion of the Chapter 11 Cases to Chapter 7 of the
Bankruptcy Code unless otherwise consented to in writing by the Required
Lenders;

 

(g)   the consummation of a sale of all or substantially all of the assets of
the Debtors pursuant to section 363 of the Bankruptcy Code or otherwise;

 

(h)   the date of the filing or express written support by any Debtor of a plan
of reorganization that is not an Acceptable Plan (as defined below); and

 

(i) the date of termination of the Lenders’ commitments and the acceleration of
any outstanding Loans, in each case, under the DIP Term Loan Facility in
accordance with the terms of the credit agreement (the “DIP Credit Agreement”)
and the other definitive documentation with respect to the DIP Term Loan
Facility (collectively with the DIP Credit Agreement and the related guarantee
and security documents, the “Credit Documentation”).

Closing Date:   The date on which the conditions precedent under the heading
“Conditions Precedent to the Initial Borrowing” below shall have been met or
waived and the Initial Borrowing shall have occurred (the “Closing Date”).
Purpose:   The proceeds of the DIP Term Loan Facility shall be used by the
Borrower on or after the Closing Date to (a) pay certain costs, premiums, fees
and expenses related to the Chapter 11 Cases, (b) with respect to the Initial
Borrowing, make payments pursuant to any interim or final order entered by the
Bankruptcy Court pursuant to any “first day” motions permitting the payment by
the Debtors of any prepetition amounts then due and owing (the “First Day
Orders”); provided, that the form and substance of such First Day Orders shall
be reasonably acceptable to the Required Lenders, (c) make Adequate Protection
Payments (as defined below), and (d) fund working capital needs of the Debtors
and their subsidiaries to the extent permitted by the Budget as in effect from
time to time; provided, further, that, in each case (i) such payments shall be
made in accordance with the Budget as in effect from time to time and (ii) no
proceeds of the DIP Term Loan Facility will be utilized, directly or indirectly,
to prepay, redeem or otherwise discharge any prepetition indebtedness of
Holdings or any of its subsidiaries or affiliates except as permitted by clause
(b) above.

 

3



--------------------------------------------------------------------------------

  Notwithstanding the foregoing, no portion or proceeds of the DIP Term Loan
Facility, the Carve-Out (as defined below) or the Collateral (as defined below)
or the Pre-Petition Collateral (as defined below) may be used in connection with
the investigation (including discovery proceedings), initiation or prosecution
of any claims, causes of action, adversary proceedings or other litigation
against the Pre-Petition Agent or the Pre-Petition Lenders other than up to
$50,000 in connection with the investigation by the Committee (as defined
below), within sixty (60) calendar days following the selection of counsel to
the Committee, of claims, causes of action, adversary proceedings or other
litigation against the Pre-Petition Agent or the Pre-Petition Lenders solely
concerning the validity, enforceability, perfection, priority or extent of the
liens on the Pre-Petition Collateral. Documentation Principles:   The Credit
Documentation for the DIP Term Loan Facility shall, except as otherwise set
forth herein, initially be based upon the definitive documentation for the
Pre-Petition Credit Agreement, with such modifications as may be agreed to
reflect the terms set forth in this Term Sheet, the operational requirements of
the Agent, other terms customary for a debtor-in-possession facility of this
type (including, without limitation, the wholesale elimination of the concept of
Unrestricted Subsidiaries), and other terms to be mutually agreed by the Lead
Arranger, the Required Lenders and the Borrower, which Credit Documentation
shall be consistent with this Term Sheet and otherwise acceptable to the
Required Lenders (the “Documentation Principles”). Interest Rate:   Loans under
the DIP Term Loan Facility will bear interest at a rate, at Borrower’s option,
equal to (x) prior to March 31, 2021, the Base Rate (as defined below) plus
3.50% per annum or LIBOR (subject to a 1.00% LIBOR floor) plus 4.50% per annum
and (y) following March 31, 2021 if the Scheduled Maturity Date has been
extended at such time, the Base Rate plus 4.50% per annum or LIBOR (subject to a
1.00% LIBOR floor) plus 5.50% per annum, in each case, compounded monthly and
payable every 30 days in arrears. All interest shall be calculated using a
360-day year and actual days elapsed.   “Base Rate” means the highest of (i) the
Agent’s prime rate, (ii) the federal funds effective rate from time to time (but
not less than zero) plus 0.50% and (iii) the LIBOR for an interest period of one
month (giving effect to the LIBOR floor) plus 1.00%.   At any time when an Event
of Default under the DIP Term Loan Facility has occurred and is continuing, all
outstanding amounts under the DIP Term Loan Facility shall bear interest, to the
fullest extent permitted by law, at the applicable interest rate plus 2.00% per
annum and shall be payable on demand (the “Default Rate”).

 

4



--------------------------------------------------------------------------------

Fees:   Original Issue Discount: The Loans shall be made after deduction of
original issue discount in the amount of 2.00% of the commitments on the Closing
Date.   Financing Fee: Each Lender shall receive a financing fee in the amount
of 1.00% of its commitments on the Closing Date, payable in full in cash on the
Closing Date, provided, for the avoidance of doubt, that such financing fee may
be net funded out of the Initial Borrowing (if any) to account therefor.   The
Agent shall receive an annual administrative agency fee in the amount and as set
forth in the Fee Letter. In addition, all fees of the Agent, as fronting and
seasoning bank, charged in connection with any “fronting” and “seasoning” of the
DIP Term Loan Facility shall be paid by the Borrower. Adequate Protection:   As
adequate protection for any diminution in the value of the interests of the
Pre-Petition Lenders in the collateral securing the Pre-Petition Credit
Agreement (the “Pre-Petition Collateral”), the Pre-Petition Lenders will
receive, subject to the Carve-Out (as defined below), the following as adequate
protection:  

(a)   the payment of the reasonable and documented out-of-pocket fees and
expenses of (x) Gibson Dunn & Crutcher as legal counsel to the Ad Hoc Group and
one local counsel in each applicable material jurisdiction, (y) PJT Partners as
financial advisor to the Ad Hoc Group (the counsel and advisors in the foregoing
clauses (x) and (y), the “Ad Hoc Group Advisors”) and (z) the Pre-Petition Agent
(which shall include the reasonable and documented out-of-pocket fees and
expenses of one primary legal counsel and one local counsel in each applicable
material jurisdiction);

 

(b)   subject to local law limitations, validly binding, enforceable,
unavoidable and perfected additional and replacement liens on and security
interests in the Debtors’ Pre-Petition Collateral and the Collateral (as defined
below) junior only to the liens granted to the Lenders under the DIP Term Loan
Facility and existing valid, perfected, unavoidable and superior liens in such
Collateral held by other creditors;

 

(c)   an allowed superpriority administrative expense claim as contemplated by
section 507(b) of the Bankruptcy Code solely for any diminution in collateral
value, which claim shall have priority over all priority claims (other than the
claims of the Lenders under the DIP Term Loan Facility) and unsecured claims
against the Debtors and their estates, now existing or hereafter arising, of any
kind or nature whatsoever, including, without limitation, administrative
expenses of the kinds specified in or ordered pursuant to sections 105, 326,
328, 330, 331, 503(a), 506(c), 507(a), 507(b), 546(c), 726(b), and 1114 of the
Bankruptcy Code or otherwise; and

 

5



--------------------------------------------------------------------------------

 

(d)   post-petition monthly interest payments, payable on the last business day
of each month, in an amount equal to the non-default interest rate payable under
the Pre-Petition Credit Agreement (including, for the avoidance of doubt,
payment of all prepetition accrued and unpaid interest under the Pre-Petition
Credit Agreement), with default interest of an additional 2% under Section 2.13
of the Pre-Petition Credit Agreement to accrue in kind (collectively, “Adequate
Protection Payments”).

Necessary Consent to Priming on Foreign Collateral:   The Borrower agrees that
it will offer to any Lender who signs the RSA and the amendment to the
Pre-Petition Credit Facility contemplated thereby prior to the hearing on Final
DIP Order and agrees pursuant thereto and the other documents contemplated
thereby to consent to the incurrence of the Loans and the entry of the DIP
Orders a consent fee equal to 0.25% of the principal amount of such Lender’s
loans (without duplication of any loans previously held by any other Lender at
the time such Lender executed a counterpart to the RSA) outstanding under the
Pre- Petition Credit Agreement as of the date such Lender executes a counterpart
to the RSA. Optional Prepayments and Commitment Reductions:   The Borrower may,
upon at least one business day’s notice, prepay in full or in part, subject to
prepayment premium set forth under the heading “Prepayment Premium” below and
subject to breakage costs, if applicable, the Loans; provided, that each such
partial prepayment shall be in a minimum amount to be agreed. Once repaid, Loans
may not be re-borrowed. Mandatory Prepayments:   Mandatory prepayments of the
Loans customary for similar debtor-in-possession financings shall be required,
including, in an amount equal to (a) 100% of insurance and condemnation
proceeds, (b) 100% of net cash proceeds from the issuance or incurrence of
post-petition indebtedness not permitted by the DIP Credit Agreement and (c)
100% of the net cash proceeds of any asset sales (other than dispositions in the
ordinary course of business, dispositions specifically approved by the Required
Lenders in advance, dispositions provided for in the Budget and other customary
exceptions to be agreed) (without any reinvestment rights but with a dollar
threshold in an amount to be agreed and subject to customary exceptions with
terms to be agreed related to repatriation of proceeds, tax consequences and
similar matters); provided, that if the Required Lenders so consent (such
consent not to be unreasonably withheld), asset sale proceeds received pursuant
to this section may be utilized by the Debtors in accordance with the Budget.

 

6



--------------------------------------------------------------------------------

  All voluntary prepayments and mandatory prepayments (within three business
days of receipt thereof) shall be applied as follows: first, to pay accrued and
unpaid fees and expenses of the Agent in its capacity as such and fees and
expenses of the Ad Hoc Group Advisors, second, to pay accrued and unpaid
interest on, and other expenses in respect of, the obligations under the DIP
Term Loan Facility, to the extent then due and payable; and third, to repay any
principal amounts or other obligations which have been advanced and are
outstanding under the DIP Term Loan Facility. Prepayment Premium:   In the event
that prior to the Scheduled Maturity Date (including, for the avoidance of
doubt, as may be extended as provided hereby) the Borrower (i) prepays (except
as a result of the consummation of the restructuring transaction contemplated by
the RSA (as defined below), a 363 sale or another restructuring transaction, in
each case, approved by the Required Lenders (provided that, so long as all
obligations under the Pre-Petition Credit Agreement and the DIP Credit Agreement
are repaid in full in cash under the terms of such transaction, such approval
shall not be unreasonably withheld) and the Bankruptcy Court), refinances,
substitutes or replaces any Loans (including any prepayment under clause (b) of
section “Mandatory Prepayment” hereof but not including prepayments under
clauses (a) or (c)), or (ii) effects any amendment or other modification of the
Credit Documentation, in the case of this clause (ii) resulting in a Repricing
Transaction, the Borrower shall pay to the Agent, for the ratable account of
each of the applicable Lenders, (x) in the case of clause (i), a prepayment
premium of 1.00% of the aggregate principal amount of the Loans so prepaid,
refinanced, substituted or replaced and (y) in the case of clause (ii), a fee
equal to 1.00% of the aggregate principal amount of the applicable Loans subject
to such Repricing Transaction and outstanding immediately prior to such
amendment or modification. Such amounts shall be due and payable, in the case of
clause (i), on the date of the effectiveness of such prepayment, refinancing,
substitution or replacement and in the case of clause (ii), the date of the
effectiveness of such Repricing Transaction.   “Repricing Transaction” means
(i) the prepayment, repayment, refinancing, substitution or replacement of all
or any portion of the Loans with the proceeds of, or any conversion of the Loans
into, any new or replacement loans or other indebtedness bearing interest at an
all-in yield less than the all-in yield applicable to the Loans (as such
comparative rates are determined by the Agent) and (ii) any amendment or other
modification to the DIP Term Loan Facility that, directly or indirectly, reduces
the all-in yield applicable to the Loans, including any assignment in connection
therewith in accordance with the “yank-a-bank” provisions. Security:   Subject
to the Guaranty and Security Principles, all amounts owing by the Borrower under
the DIP Term Loan Facility and by the Guarantors in respect thereof will be
secured by a valid and perfected security interest in, with the priority
described below under the heading “Priority,” and lien on substantially all of
the

 

7



--------------------------------------------------------------------------------

  Borrower’s and the Guarantors’ tangible and intangible assets, including,
without limitation, any collateral granted in respect of the Pre-Petition Credit
Agreement and including, without limitation, the following, but in each case
subject to certain customary exclusions to be agreed (collectively, the
“Collateral”): accounts receivable, equipment, inventory, contracts, fee owned
real estate, real property leaseholds, investment property, insurance proceeds,
deposit accounts, monies, equity interests of subsidiaries of each Debtor and
the products and proceeds thereof and, upon entry of the Final DIP Order, any
proceeds of avoidance actions available to the Debtors’ bankruptcy estates
pursuant to the Bankruptcy Code.   Notwithstanding the foregoing, other than as
provided in the Interim DIP Order or the Final DIP Order, (i) no perfection
steps shall be required to be taken in any jurisdiction other than the United
States (or any state thereof), Luxembourg, Switzerland, Japan, Mexico, Romania
and Slovakia and (ii) guarantees, collateral and perfection in jurisdictions
outside the United States shall be subject to Guaranty and Security Principles.
Priority:   Subject to the Carve-Out, all amounts owing by the Borrower under
the DIP Term Loan Facility and by the Guarantors in respect thereof shall at all
times:  

(a) pursuant to section 364(c)(1) of the Bankruptcy Code, be entitled to joint
and several superpriority administrative expense claims status in the Chapter 11
Cases;

 

(b) pursuant to section 364(c)(2) of the Bankruptcy Code, be secured by a valid,
enforceable, unavoidable and perfected first priority lien on all Collateral
that is not subject to valid, perfected, enforceable and non-avoidable liens as
of the Petition Date, including upon entry of the Final DIP Order, any proceeds
of avoidance actions available to the Debtors’ bankruptcy estates pursuant to
the Bankruptcy Code;

 

(c) pursuant to section 364(c)(3) of the Bankruptcy Code, be secured by a valid,
enforceable, unavoidable and perfected junior security interest and lien on all
Collateral that is subject to valid, perfected, enforceable and non-avoidable
liens as of the Petition Date in favor of third parties that were in existence
immediately prior to the Petition Date, or to valid and non-avoidable liens in
favor of third parties that were in existence immediately prior to the Petition
Date that were perfected subsequent to the Petition Date as permitted by section
546(b) of the Bankruptcy Code, subject as to priority to such liens in favor of
such third parties; and

 

8



--------------------------------------------------------------------------------

 

(d) pursuant to section 364(d) of the Bankruptcy Code, be secured by a perfected
first priority and priming lien on the Pre-Petition Collateral.

  Such liens shall be senior to all administrative expenses of the kind
specified in sections 503(b) and 507(b) of the Bankruptcy Code.   All liens
authorized and granted pursuant to the Interim DIP Order or the Final DIP Order,
as applicable, in each case, entered by the Bankruptcy Court approving the DIP
Term Loan Facility (the “DIP Liens”) shall be deemed valid, effective,
unavoidable and perfected as of the Petition Date, and no further filing, notice
or act will be required to effect such perfection. The Lenders, or the Agent on
behalf of the Lenders, shall be permitted, but not required, to make any
filings, deliver any notices or take any other acts as may be desirable under
state law or other law in order to reflect the perfection and priority of the
Lenders’ claims described herein.   In furtherance of the foregoing, the DIP
Term Loan Facility will be subject to intercreditor arrangements described in
the DIP Orders which are reasonably satisfactory to the Agent (acting at the
direction of the Required Lenders), which, among other things, will provide for
the consensual priming of the liens granted to the Pre- Petition Agent with
respect to the Pre-Petition Collateral. Carve-Out:   The “Carve-Out” means the
sum of:  

(a)   all fees required to be paid to the Clerk of the Court and to the Office
of the United States Trustee under section 1930(a) of title 28 of the United
States Code;

 

(b)   to the extent allowed by the Bankruptcy Court, (i) as of the date of
delivery of the Carve-Out Notice (as defined below), all accrued and unpaid fees
and expenses incurred by persons or firms retained by the Debtors pursuant to
sections 327, 328 or 363 of the Bankruptcy Code (the “Debtor Professionals”) and
by the statutory unsecured creditors’ committee (if any) appointed in the
Chapter 11 Cases pursuant to section 1103 of the Bankruptcy Code (the
“Committee”) and (ii) after the delivery of a Carve- Out Notice, all unpaid fees
and expenses incurred by Debtor Professionals and the Committee in an aggregate
amount not to exceed $5,000,000; and

 

(c)   all reasonable and documented fees and expenses incurred by a trustee
under section 726(b) of the Bankruptcy Code not to exceed $50,000.

  For purposes of the foregoing, “Carve-Out Notice” shall mean a written notice
delivered by the Agent (at the direction of the Required Lenders) to the Debtors
and their counsel, the Office of the United States Trustee, and counsel to the
Committee, which notice may be delivered following the occurrence and during the
continuance of an Event of Default.

 

9



--------------------------------------------------------------------------------

  Any funding of the Carve-Out shall be entitled to the protections granted
under the Interim DIP Order, the Final DIP Order, the Credit Documentation, the
Bankruptcy Code and applicable law. Up to $50,000 of the Carve-Out will be
available to the Committee, within sixty (60) calendar days following the
appointment of the Committee, to investigate claims and liens of the
Pre-Petition Term Lenders, but no part of the Carve-Out shall include fees,
costs or expenses incurred by any party related in any way to the challenge of
any claim or lien of, or obligation to, the Pre-Petition Term Lenders or any
attempts to prevent, hinder or otherwise delay any enforcement or realization
upon any Collateral; provided, that any amounts incurred in excess of such
$50,000 cap shall not be payable, including as an administrative expense claim,
in the Chapter 11 Cases. Conditions Precedent to Initial Borrowing:   The Credit
Documentation will contain customary conditions precedent to the availability of
the Initial Borrowing under the DIP Term Loan Facility and other conditions as
may be reasonably agreed between the Agent (acting at the direction of the
Required Lenders) and the Borrower to be appropriate to the specific
transaction, and in any event, including, without limitation:  

(a)   The preparation, authorization and execution of the Credit Documentation
with respect to the DIP Term Loan Facility, in form and substance satisfactory
to the Agent and the Required Lenders.

 

(b)   No later than five business days after the Petition Date, the Bankruptcy
Court shall have entered an interim order (the “Interim DIP Order”), in form and
substance satisfactory to the Required Lenders, authorizing and approving the
DIP Term Loan Facility and the transactions contemplated hereby, including
Adequate Protection Payments, and the Interim DIP Order shall not have been
stayed, revoked or modified.

 

(c)   All premiums, fees and documented out of pocket fees and expenses
(including reasonable and documented fees and expenses of the Ad Hoc Group
Advisors) required to be paid to the Lenders on or before the Closing Date shall
have been paid.

 

(d)   The delivery of a 13-week cash flow projection and initial DIP budget in
form and substance reasonably acceptable to the Required Lenders which shall set
forth, on a weekly basis, among other things, customer collections and other
receipts, operating and other disbursements, professional fees, net cash flows,
liquidity and restructuring related amounts and otherwise contain such details
and assumptions as shall be reasonably satisfactory to the Required Lenders (the
“Initial Budget”), which Initial Budget shall be deemed a Budget for all
purposes hereunder.

 

10



--------------------------------------------------------------------------------

 

(e)   The Debtors shall have delivered projections covering the tenor of the DIP
Term Loan Facility in form and substance reasonably satisfactory to the Required
Lenders.

 

(f)   Subject to a post-closing period to be agreed upon, the Agent shall have
received endorsements naming the Agent on behalf of the Lenders as additional
insured and loss payee under all insurance policies to be maintained with
respect to the properties of the Debtors forming part of the Collateral.

 

(g)   The Lenders shall have a valid, enforceable, unavoidable and perfected
lien on and security interest in the Collateral with the priority described
herein (subject in the case of any actions and documentation outside of the
United States to post-closing periods and mechanics to be agreed). Subject to
the immediately preceding parenthetical, all filings, recordations and searches
necessary or desirable in connection with such liens and security interests
shall have been duly made; and all filing and recording fees and taxes shall
have been duly paid.

 

(h)   Since December 31, 2019, there shall not exist any action, suit,
investigation, litigation or proceeding pending (other than the Chapter 11
Cases) or threatened in any court or before any arbitrator or governmental
authority that, in the reasonable opinion of the Agent (acting at the direction
of the Required Lenders), affects any of the transactions contemplated hereby in
any material respect, or that has or would be reasonably likely to have a
material adverse effect on the businesses, assets, operations or condition
(financial or otherwise) of the Debtors and their respective direct and indirect
subsidiaries (taken as a whole) or any of the transactions contemplated hereby.

 

(i) No default or Event of Default shall exist under the Credit Documentation or
the Interim DIP Order.

 

(j) The representations and warranties of the Borrower and each Guarantor under
the Credit Documentation shall be true and correct in all material respects as
of the Closing Date and after giving effect to any funding on such date.

 

(k)   The Lenders shall have received all documentation and other information
required by bank regulatory authorities under applicable “know-your-customer”
and anti-money laundering rules and regulations, including the U.S. Patriot Act
and the requirements of 31 C.F.R § 1010.230 (the “Beneficial Ownership
Regulation”).

 

(l) Retention of restructuring advisors reasonably acceptable to the Required
Lenders (it being understood and agreed that Perella Weinberg Partners are
acceptable to the Required Lenders).

 

11



--------------------------------------------------------------------------------

 

(m) The aggregate outstanding principal amount of revolving loans under the
Pre-Petition Credit Agreement shall not exceed the amount outstanding as of
September 2, 2020.

 

(n)   The Debtors and Pre-Petition Lenders holding no less than 50.1% of the
outstanding principal amount of loans and/or revolver exposure outstanding under
the Pre-Petition Credit Agreement (such Pre-Petition Lenders represented by the
Ad Hoc Group Advisors and party to the RSA, collectively, the “Ad Hoc Group”)
shall have entered into a restructuring support agreement (the “RSA”) on terms
satisfactory to the Required Lenders and the RSA shall be in full force and
effect and no default by the Borrower or any Guarantor under the RSA and no
Lender Termination Event or Company Termination Event as defined in the RSA
shall have occurred and be continuing; and

 

(o)   Pre-Petition Lenders holding not less than 50.1% of the outstanding
principal amount of loans and/or revolver exposure under the Pre-Petition Credit
Agreement shall have consented to the DIP Term Loan Facility including the
priming liens contemplated hereby.

Conditions Precedent to Each Borrowing:   On the Closing Date and the funding
date of the Second Borrowing, if any, the following conditions precedent shall
have been satisfied:  

(a)   No default or Event of Default shall exist under the Credit Documentation
or the Interim DIP Order.

 

(b)   The representations and warranties of the Borrower and each Guarantor
under the Credit Documentation shall be true and correct in all material
respects as of such date after giving effect to any such funding.

 

(c)   The making of such Loan shall not violate any requirement of law and shall
not be enjoined, temporarily, preliminarily or permanently.

 

(d)   With respect to the Second Borrowing, an order authorizing and approving
on a final basis the DIP Term Loan Facility and the transactions contemplated
hereby, including the adequate protection arrangements set forth in clauses (a)
through (d) under the heading “Adequate Protection” above (the “Final DIP Order”
and, together with the Interim DIP Order, the “DIP Orders”) shall have been
entered by the Bankruptcy Court and the Final DIP Order shall be satisfactory to
the Required Lenders.

 

(e)   The Agent shall have received a properly completed borrowing notice
subject to the advance notice requirements of the DIP Credit Agreement.

 

(f)   The DIP Orders (and in the case of the First Borrowing only, the Initial
Order only) shall be in full force and effect and shall not have been vacated,
reversed, modified, amended or stayed in any manner adverse to the Lenders
without the consent of the Required Lenders.

 

12



--------------------------------------------------------------------------------

 

(g)   The Borrower and the Guarantors shall be in compliance with the Budget in
all respects and the proceeds of the Loans shall be used as set forth in the
Budget (in each case, subject to the Permitted Variance).

 

(h)   The RSA shall be in full force and effect and no material default by the
Borrower or any Guarantor shall have occurred and be continuing.

 

(i) The Borrower shall be in compliance in all respects with the Milestones.

Representations and Warranties:   The Credit Documentation will contain
representations and warranties consistent with the Documentation Principles with
such changes thereto as may be reasonably agreed between the Required Lenders
and the Borrower as appropriate to reflect terms which are usual and customary
for debtor in possession financings of this size, type and purpose (in certain
cases, subject to limited exceptions, qualifications and carve outs). Financial
Reporting Requirements:   The Borrower shall provide to the Lenders:  

(a)   monthly unaudited summary consolidated financial statements of the
Borrower and its subsidiaries, including balance sheet, income statement and
cash flow statement within 30 days of the end of each fiscal month, certified by
the Borrower’s chief financial officer;

 

(b)   quarterly unaudited consolidated financial statements of the Borrower and
its subsidiaries within 45 days of the end of each fiscal quarter, certified by
the Borrower’s chief financial officer;

 

(c)   to the extent the Scheduled Maturity Date is extended as set forth under
the heading “Maturity Date” above, annual audited consolidated financial
statements of the Borrower and its subsidiaries within 90 days of the end of
each fiscal year, accompanied by an unqualified opinion (except with respect to
any “going concern” qualification, exception or matter of emphasis) of a
nationally-recognized independent accounting firm; and

 

(d)   promptly after they become available, copies of all material periodic and
other reports, proxy statements and other materials filed by the Borrower or any
of such subsidiaries with the Securities and Exchange Commission or any national
securities exchange or distributed to shareholders.

Other Reporting Requirements:   The Credit Documentation will be consistent with
the Documentation Principles and will contain additional financial reporting
requirements that are customary for similar debtor-in-possession financings as
may be reasonably agreed between the Required Lenders and the Borrower.

 

13



--------------------------------------------------------------------------------

  The Credit Documentation will contain additional requirements that Debtors’
counsel provide copies of all material pleadings and/or filings in the Chapter
11 Cases to be made by the Debtors to the Agent and its counsel, and to the
Lenders and the Ad Hoc Group Advisors, in each case not later than three
calendar days in advance of filing unless otherwise reasonably agreed to by the
Agent (acting at the direction of the Required Lenders). The Debtors shall also
provide copies of any monthly reporting provided to the Bankruptcy Court or the
U.S. Trustee. Budget and Variances:   Beginning on the third Thursday following
the Petition Date and on each four week anniversary thereof, the Debtors shall
deliver to the Agent and the Lenders an updated 13-week cash flow projection and
a proposed updated budget substantially in the form of the Initial Budget or in
such other form as the Required Lenders may agree in their reasonable discretion
(the “Proposed Budget”). To the extent such Proposed Budget is approved by the
Required Lenders in their reasonable discretion, such Proposed Budget shall
thereafter be the “Budget” for such period contained therein and for all
purposes hereunder. No such Proposed Budget shall become a Budget until so
approved; provided that the Required Lenders shall be deemed to have approved
such Proposed Budget if they have not objected thereto within five (5) business
days after delivery thereof. In the event that any Proposed Budget is not so
approved, the last approved Budget without giving effect to any update,
modification or supplement shall apply to the projection period.   The Debtors
shall not pay any operating disbursements (excluding professional fees and
expenses, adequate protection payments, debt service costs and settlement and
other costs associated with hedging and derivative instruments) other than those
set forth in the Budget, subject to permitted variances as provided herein. The
actual amount of operating disbursements (excluding professional fees and
expenses, adequate protection payments, debt service costs and settlement and
other costs associated with hedging and derivative instruments) during a Budget
Period (as defined below) may not exceed the projected expenditures (on a
cumulative basis) in the Budget for such Budget Period by more than 17.5% (the
“Budget Variance”); provided, that any negative disbursement variance to the
Budget from the immediately preceding Budget Period may be applied to the
current Budget Period’s disbursements for the purpose of determining compliance
for such Budget Period, as applicable. The Budget Variances shall be tested
weekly on a rolling-four week and a cumulative basis since the Petition Date.
“Budget Period” shall mean each four week period following the Petition Date
commencing with the first four weeks ended after the Petition Date.

 

14



--------------------------------------------------------------------------------

  The Debtors shall deliver to the Agent and the Lenders by 12:00 p.m., Eastern
time, on Thursday of each week, rolling 13-week cash flows, together with a
reconciliation for the prior 4 week cumulative period of actual operating
disbursements (excluding professional fees and expenses, adequate protection
payments, debt service costs and settlement and other costs associated with
hedging and derivative instruments) to the amounts set forth in the Budget for
such period in form reasonably satisfactory to the Required Lenders. Financial
Covenants:   None. Affirmative Covenants:   The Credit Documentation will be
consistent with the Documentation Principles and will contain additional
affirmative covenants that are customary for similar debtor-in-possession
financings as may be reasonably agreed between the Required Lenders and the
Borrower and shall, in any event, include (i) the delivery of all material
pleadings, motions and other material documents filed with the Bankruptcy Court
on behalf of the Debtors in the Chapter 11 Cases to the Agent and its counsel
and the Required Lenders and the Ad Hoc Group Advisors at least three calendar
days prior to filing unless otherwise reasonably agreed to by the Required
Lenders; any pleadings or motions and orders related to the DIP Term Loan
Facility or use of proceeds of the DIP Term Loan Facility must be acceptable to
the Required Lenders, (ii) compliance with Budget covenants consistent with the
section titled “Budget and Variances,” (iii) bi-monthly update calls with the
Lenders (unless a default or an Event of Default has occurred and is continuing,
in which case such calls shall be weekly, or more frequently if requested by the
Required Lenders), with such telephone conferences being split into a
public-siders and non-public-siders portion, and weekly update calls with the Ad
Hoc Group Advisors and (iv) commercially reasonable efforts to obtain a rating
(but not any specific rating) from both S&P and Moody’s by no later than 15
calendar days after the entry of the Interim DIP Order (or such later date as
may be reasonably agreed by the Required Lenders). Negative Covenants:   The
Credit Documentation will be substantially consistent with the Documentation
Principles and will contain additional negative covenants that are customary for
similar debtor-in-possession financings as may be reasonably agreed between the
Required Lenders and the Borrower. Events of Default:   The Credit Documentation
will be consistent with the Documentation Principles and will contain additional
events of default that are customary for similar debtor-in-possession financings
as may be reasonably agreed between the Required Lenders and the Borrower
(collectively, the “Events of Default”) and shall, in any event, include (with
materiality qualifications, thresholds and cure periods to be agreed):  

(i)   failure to make any payment when due under the Credit Documentation;

 

15



--------------------------------------------------------------------------------

 

(ii)   noncompliance with certain affirmative covenants to be agreed (including,
without limitation, the Milestones and the Budget Variance) or with negative
covenants;

 

(iii)    failure to observe or perform any covenant, condition or agreement
contained in any loan document (other than those which constitute a separate
event of default), for more than 30 days following the earlier of knowledge of
the Borrower or notice from the Agent or the Required Lenders;

 

(iv)  breaches in any material respect of representations and warranties, in
either case, under the Credit Documentation;

 

(v)    cross-payment default and cross-acceleration to any prepetition
indebtedness above a threshold to be agreed that is not stayed by the automatic
stay in the Chapter 11 Cases;

 

(vi)  failure to satisfy or stay execution of judgments above a threshold to be
agreed;

 

(vii)   the occurrence of certain ERISA events above a threshold to be agreed;

 

(viii)   impairment of the Credit Documentation or the security interests
described in “Security” above;

 

(ix)  change of ownership or control other than as a part of an Acceptable Plan;

 

(x)    dismissal of the Chapter 11 Cases or conversion of the Chapter 11 Cases
into cases under chapter 7 of the Bankruptcy Code;

 

(xi)  bringing of a motion or taking of any action to obtain additional
financing under Section 364(c) or Section 364(d) of the Bankruptcy Code not
otherwise permitted pursuant to the Credit Documentation;

 

(xii)   a trustee or receiver shall have been appointed in one or more of the
Chapter 11 Cases;

 

(xiii)   appointment of a responsible officer or examiner with enlarged powers
relating to the operation of the business of any Debtor;

 

(xiv)  granting of relief from any stay of proceeding (including the automatic
stay) so as to allow a third party to proceed against any material asset of the
Debtors, except as the Required Lenders may reasonably approve;

 

16



--------------------------------------------------------------------------------

 

(xv)    entry of an order granting any superpriority claim which is senior to or
pari passu with the Lenders’ claims under the DIP Term Loan Facility without the
prior consent of the Required Lenders (other than as described under the heading
“Priority” above);

 

(xvi)  entry of an order confirming (or the filing or support in the Bankruptcy
Court by the Debtors of any motion or pleading requesting confirmation of or
otherwise in support of, or the taking by the Debtors of any corporate action to
approve) a plan of reorganization with respect to any Debtor other than an
Acceptable Plan (where “Acceptable Plan” shall mean (i) the Plan contemplated by
the RSA, (ii) a substantially similar chapter 11 plan acquisition of
substantially all of the assets of the Debtors that provides equal or more
favorable plan treatment of the Pre-Petition Lenders, or (iii) another chapter
11 plan of reorganization that pays the Pre-Petition Lenders in cash in full on
the Plan Effective Date; provided that no chapter 11 plan shall be an Acceptable
Plan unless it is expected to be consummated prior to the Maturity Date and is
not in any other manner adverse to the Pre-Petition Lenders (in their capacities
as such) when compared to the Plan contemplated by the RSA), or filing of any
plan by the Debtors or support in the Bankruptcy Court of any plan that is not
an Acceptable Plan;

 

(xvii)  entry of an order staying, reversing, vacating or otherwise modifying,
without the prior written consent of the Required Lenders, the DIP Term Loan
Facility, the Interim DIP Order or the Final DIP Order, and such order is not
stayed or reversed within two business days after entry thereof;

 

(xviii)   payment of, or granting adequate protection with respect to,
prepetition debt (other than as contemplated by the Credit Documentation
(including the DIP Orders)), unless otherwise agreed by the Required Lenders;

 

(xix)  cessation of liens or superpriority claims granted with respect to the
Collateral securing the Debtors’ obligations in respect of the DIP Term Loan
Facility to be valid, perfected and enforceable in all respects with the
priority described herein;

 

(xx)    the occurrence of any Lender Termination Event, as defined in the RSA,
or the termination of the RSA in accordance with its terms, other than in
connection with the filing of an Acceptable Plan;

 

(xxi)  (A) the allowance of any claim or claims under section 506(c) of the
Bankruptcy Code against or with respect to any of the Pre-Petition Collateral or
the Collateral;

 

17



--------------------------------------------------------------------------------

 

(B) any order charging any of the Pre-Petition Collateral or the Collateral
under section 506(c) of the Bankruptcy Code or limiting the extension under
section 552(b) of the Bankruptcy Code of the liens of the Pre-Petition Lenders
on the Pre-Petition Collateral to any proceeds, products, offspring, or profits
of the Pre-Petition Collateral acquired by the Borrower or any Guarantors after
the Petition Date; or (C) entry of the Final DIP Order without a waiver, in form
and substance satisfactory to the Required Lenders, of (i) the right to
surcharge the Pre-Petition Collateral or the Collateral under section 506(c) of
the Bankruptcy Code and (ii) any ability to limit the extension under section
552(b) of the Bankruptcy Code of the liens of the Pre-Petition Lenders on the
Pre-Petition Collateral to any proceeds, products, offspring, or profits of the
Pre-Petition Collateral acquired by the Borrower or any Guarantors after the
Petition Date;

 

(xxii)  the failure of the Borrower or any Guarantor to perform any of its
obligations under the DIP Orders, the cash management order, or any other order
of the Bankruptcy Court approving the transactions under the Credit
Documentation in any material respect; and

 

(xxiii)   any Debtor shall be enjoined from conducting any material portion of
its business, any disruption of the material business operations of the Debtors
shall occur, or any material damage to or loss of material assets of any Debtor
shall occur.

Remedies:   Upon the occurrence and during the continuance of an Event of
Default,  

(a)   subject to the Interim DIP Order or the Final DIP Order, as applicable,
the Agent with the consent of the Required Lenders may, and upon the request of
the Required Lenders shall, immediately take any or all of the following
actions: (i) deliver a notice of an Event of Default; (ii) charge the Default
Rate of interest on the Loans and other outstanding obligations; (iii) terminate
all commitments under the DIP Term Loan Facility; (iv) declare the principal of
and accrued interest, premiums, fees and expenses constituting the obligations
under the DIP Term Loan Facility to be immediately due and payable; and
(v) subject to paragraph (b) below, exercise all other rights and remedies set
forth in the Credit Documentation, the DIP Orders and as otherwise available at
law; and

 

(b)   upon five (5) days’ written notice from the Agent (at the direction of the
Required Lenders pursuant to and in accordance with the Credit Documentation),
the automatic stay of section 362 of the Bankruptcy Code shall be

 

18



--------------------------------------------------------------------------------

 

terminated without further order, application, motion of the Bankruptcy Court,
without the need for filing any motion for relief from the automatic stay or any
other pleading, for the purpose of permitting the Agent (at the direction of the
Required Lenders) to do any of the following: (i) exercise remedies against the
Collateral, (ii) enforce all of the guaranty rights and (iii) exercise all
rights and remedies set forth in the Credit Documentation, the DIP Orders and as
otherwise available at law.

  Section 362 relief from the stay in favor of the Lenders shall be embodied in
the DIP Orders and any other order approving the DIP Term Loan Facility and the
use of cash collateral. At any hearing addressing the exercise of remedies by
the Agent or the Lenders under the Credit Documentation, the only objection that
may be raised by the Debtors or the Committee shall be whether an Event of
Default has in fact occurred and is continuing, and the Debtors and the
Committee shall waive their right to seek any relief, whether under section 105
of the Bankruptcy Code or otherwise, that would in any way impair, limit,
restrict or delay the rights and remedies of the Agent under the Credit
Documentation.   Following the filing or support in the Bankruptcy Court by the
Debtors of any motion or pleading, or the taking by the Debtors of any corporate
action to approve, a plan of reorganization other than an Acceptable Plan, and
upon seven (7) days’ prior written notice from the Pre-Petition Agent (at the
direction of required lenders under the Pre-Petition Credit Agreement), the
automatic stay under section 362 shall automatically terminate for the limited
purpose of permitting Pre-Petition Lenders to exercise rights and remedies
against or pertaining to cash collateral. Waivers:   The DIP Orders shall
include the following waivers, subject to entry of the Final DIP Order:  

1.  Waiver of the equitable doctrine of “marshaling” with respect to the
Collateral and the Pre-Petition Collateral;

 

2.  Waiver of the “equities of the case” exception to section 552(b) of the
Bankruptcy Code; and

 

3.  Waiver of the ability to surcharge the Collateral and the Pre- Petition
Collateral, including under section 506(c) of the Bankruptcy Code.

Credit Bid Rights:   The Lenders and the Pre-Petition Lenders shall have the
right to credit bid (either directly or through one or more acquisition
vehicles) the full amount of their claims in connection with any sale of the
Debtors’ assets (in whole or in part), including without limitation, sales
occurring pursuant to section 363 of the Bankruptcy Code or included as part of
any chapter 11 plan subject to confirmation under section
1129(b)(2)(A)(ii)-(iii) of the Bankruptcy Code.

 

19



--------------------------------------------------------------------------------

Milestones:   To be agreed, but shall include the following:   Motion for
approval of bidding protections: (T+2)   Entry of order approving bidding
protections: (T+35)   Motion for approval of disclosure statement: (T+35)  
Filing plan of reorganization: (T+35)   Entry of order approving disclosure
statement: (T+90)   Entry of order approving sale and confirming the Acceptable
Plan: (T+150)   Plan Effective Date: (T+210) Indemnification and Expenses:  
Customary for similar debtor-in-possession financing. Assignments;
Participations:   Customary for similar debtor-in-possession financing, it being
understood and agreed that following the entry of the Final Order and the final
funding of the Loans the Borrower shall have no consent right over assignments
or participations other than to disqualified institutions. Amendments:   The
vote of Lenders, as of any date of determination, holding greater than 50% of
the outstanding Loans and commitments under the DIP Term Loan Facility (the
“Required Lenders”) shall be required to amend, waive or modify any terms or
conditions of the DIP Term Loan Facility subject to certain amendments, waivers
or modifications (including without limitation any modification of the
definition of Acceptable Plan) which shall require the vote of all affected
Lenders or all Lenders. Notwithstanding the foregoing, for purposes of
determining whether the Required Lenders have consented (or not consented) to
any amendment, modification, waiver, consent or other action, any Loans held by
an Interested Lender (as defined below) shall be deemed to have been voted in
the same proportion of the other Loans except with respect to any amendment,
modification, waiver, consent or other action (i) requiring the consent of all
affected Lenders or all Lenders, (ii) with respect to any Interested Lender,
that alters such Interested Lender’s pro rata share of any payments given to all
Lenders, or (iii) that affects an Interested Lender (in its capacity as a
Lender) in a manner that is disproportionate to the effect on any other Lender.
“Interested Lender” means (x) Honeywell International, Inc. and (y) KPS Capital
Partners LP (“KPS”) and each other person that has expressed at any time since
January 1, 2020 (whether prior to, on or after the date of the DIP Credit
Agreement), or expresses in the future, in writing an interest in acquiring all
of the Borrower’s equity interests or all or substantially all of the assets of
the Borrower and its subsidiaries, in each case of (x) and/or (y), together with
their respective affiliates, subsidiaries, partners and insiders; provided,
however, that any party deemed an Interested

 

20



--------------------------------------------------------------------------------

  Lender under subsection (y) shall no longer be deemed an Interested Lender
from and after approval by the Bankruptcy Court of a sale order approving any
sale of the Debtors if such party is not designated as either the Successful
Bidder or Alternate Bidder (each, as defined in the Bid Procedures Order). Yield
Protection   The DIP Credit Agreement will contain yield protection provisions
customarily found in the loan agreements for similar debtor in possession
financings. Governing Law and Submission to Jurisdiction:   State of New York
(other than as contemplated by the Credit Documentation with respect to non-U.S.
collateral). Exclusive jurisdiction of the Bankruptcy Court, including with
respect to the exercise of the remedies by the Lenders and preservation of the
value of the Collateral. Counsel to the Agent and Citibank in its capacity as a
Lender:   Weil, Gotshal & Manges LLP.

 

21



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF JOINDER AGREEMENT FOR CONSENTING LENDERS

This Joinder Agreement to the Restructuring Support Agreement, dated as of [●]
(as amended, supplemented or otherwise modified from time to time, the
“Agreement”), by and among the Company and Consenting Lenders is executed and
delivered by [●] (the “Joining Party”) as of [•]. Each capitalized term used
herein, but not otherwise defined, shall have the meaning set forth in the
Agreement.

1. Agreement to be Bound. The Joining Party hereby agrees to be bound by all of
the terms of the Agreement, a copy of which is attached to this Joinder
Agreement as Annex I (as the same has been or may be hereafter amended, restated
or otherwise modified from time to time in accordance with the provisions
thereof). The Joining Party shall hereafter be deemed to be a “Consenting
Lender” and a “Party” for all purposes under the Agreement and with respect to
any and all Claims held by such Joining Party.

2. Representations and Warranties. With respect to the aggregate principal
amount of Loans set forth below its name on the signature page hereto, the
Joining Party hereby makes the representations and warranties of the Consenting
Lenders set forth in Section 7 of the Agreement to each other Party to the
Agreement.

3. Governing Law. This Joinder Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York, without regard to
any conflict of laws provisions which would require the application of the law
of any other jurisdiction.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Joining Party has caused this Joinder to be executed as
of the date first written above.

 

CONSENTING LENDER

By:

 

 

Name:

Title:

 

Principal Amount of Revolving Exposure:    €   

 

   Principal Amount of Tranche A Term Loans:    €   

 

   Principal Amount of Tranche B Term Loans (EUR):    €   

 

   Principal Amount of Tranche B Term Loans (USD):    $   

 

  

Notice Address:

[●]

Attention: [●]

Email: [●]

 

Acknowledged: [●]

By:  

 

Name: Title:

(Signature Page to Joinder)



--------------------------------------------------------------------------------

EXHIBIT B

COMPANY PARTIES

 

  1.

BRH LLC

  2.

Calvari Limited

  3.

Friction Materials LLC

  4.

Garrett ASASCO Inc.

  5.

Garrett Borrowing LLC

  6.

Garrett Holding Company Sàrl

  7.

Garrett LX I S.à r.l.

  8.

Garrett LX II S.à r.l.

  9.

Garrett LX III S.à r.l.

  10.

Garrett Motion Australia Pty Limited

  11.

Garrett Motion Automotive Research Mexico S. de R.L. de C.V.

  12.

Garrett Motion Holdings Inc.

  13.

Garrett Motion Holdings II Inc.

  14.

Garrett Motion Inc.

  15.

Garrett Motion International Services S.R.L.

  16.

Garrett Motion Ireland A Limited

  17.

Garrett Motion Ireland B Limited

  18.

Garrett Motion Ireland C Limited

  19.

Garrett Motion Ireland Limited

  20.

Garrett Motion Italia S.r.l.

  21.

Garrett Motion Japan Inc.

  22.

Garrett Motion LLC

  23.

Garrett Motion México, Sociedad Anónima de Capital Variable

  24.

Garrett Motion Romania S.R.L.

  25.

Garrett Motion Sàrl

  26.

Garrett Motion Slovakia s.r.o.

  27.

Garrett Motion Switzerland Holdings Sàrl

  28.

Garrett Motion UK A Limited

  29.

Garrett Motion UK B Limited

  30.

Garrett Motion UK C Limited

  31.

Garrett Motion UK D Limited

  32.

Garrett Motion UK Limited

  33.

Garrett Transportation I Inc.

  34.

Garrett Transportation Systems Ltd

  35.

Garrett Transportation Systems UK II Ltd

  36.

Garrett TS Ltd

  37.

Garrett Turbo Ltd